Fee po: 4 SEA 92817]

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

~ Case 2:18-cv-01487-RAJ Document 1 Filed 10/11/18 ..Page 1 of 77

, FILED ENTEREG

____ LODGED ____ RECEIVED
OCT 11 2018 cA

AT SEATTLE
CLERK U.S. DISTRICT COURT
Y WESTERN DISTRICT OF WASHINGTON
DEP

UNITED STATES DISTRICT COURT FOR THE

WESTERN 1 B-CV- 0 i é 8 d F

 

UNITED STATES ex rel. [UNDER SEAL], CASE No.
. FILED IN CAMERA AND
Plaintiffs, UNDER SEAL PURSUANT
, TO 31 U.S.C. § 3730(b)(2)
DO NOT ENTER ON PACER
UNDER
SEAL}, DO NOT PUT IN PRESS BOX
Defendants. x JURY TRIAL DEMANDED

 

DOCUMENT TO BE KEPT UNDER SEAL

Richard F. O’Neill
NEVILLE PETERSON LLP
500 Yale Ave. N., Ste. 221
Seattle, WA 98109

(206) 518-9335
roneill@npwny.com

COMPLAINT NEVILLE PETERSON LLP
500 YALE AVE. N., STE. 221

SEATTLE, WA 98109

(206) 518-9335

ww

Le

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-01487-RAJ Document1 Filed 10/11/18 Page 2 of 77

COMPLAINT

Plaintiff-Relator Rufus Aylwin (“Relator”), by and through his undersigned counsel, for
his Complaint against Defendant, Gardner-Gibson, Inc. (hereinafter “Defendant”), alleges on
behalf of the United States of America, as follows:

1, Defendant has engaged in fraud against the United States in violation of the False
Claims Act, 31 U.S.C. § 3729 et seq. (the “FCA” or the “Act”) by evading certain customs duties
owed to the United States Government as a result of Defendant’s knowing failure to properly mark
its imported roofing underlayment, or packaging therefor, with country of origin information in
violation of U.S. law, specifically Section 304(a) of the Tariff Act of 1930, as amended, 19 U.S.C.
§ 1304(a). In the process, Defendant knowingly submitted false information to the Government
and otherwise engaged in material acts and/or omissions to conceal the amount of marking duties
the company owes, as well as the true origin of its imported product, in the process depriving the
United States Government of revenues to which it is due.

2. Defendant and/or its agents and employees have violated the FCA, 31 U.S.C
§ 3729 et seq., by knowingly making, using, or causing to be made or used, false records and
statements material to obligations to pay or transmit money or property to the Government, and by
knowingly concealing and knowingly and improperly avoiding or decreasing obligations to pay or
transmit money or property to the Government.

3. This is an action to recover customs marking duties on behalf of the Government,
pursuant to 31 U.S.C. §3729 and 19 U.S.C. § 1304(i), arising from Defendant’s systematic practice
of evading and/or causing the evasion of certain payment obligations due to the Government upon

importation by material statements or omissions.

COMPLAINT NEVILLE PETERSON LLP

. 500 YALE AVE. N., STE. 221
SEATTLE, WA 98109

(206) 518-9335

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

Case 2:18-cv-01487-RAJ Document1 Filed 10/11/18 Page 3 of 77

PARTIES

4. Relator Rufus Aylwin is an individual, a citizen of the United States, who lives near
Portland, Oregon. Relator is experienced in the construction products industry, and is also
experienced in the international trade of such products, particularly roofing products. Relator igs
aware of the country of origin marking requirements applicable to imported products, including
those at issue in this Complaint. Based on Plaintiff-Relator’s years of experience in the industry,
knowledge of the importing process, personal observations of Defendant’s products in the United
States and in China, and his familiarity with the laws of the United States regarding country-of-
origin markings and marking duties, Plaintiff-Relator learned that Defendant had imported into the
United States products of Chinese origin with no country-of-origin markings, and has sold and/or
offered such products for sale in the United States.

5. Defendant Gardner-Gibson Inc. is a privately held company with headquarters in
the State of Florida. Defendant is a manufacturer and importer of various residential and
commercial building materials, including roofing and siding products, roofing underlayment
materials, sealants, accessories, and interior products.

6. Defendant Gardner-Gibson is the owner or licensee (licensed importer) of several
trademarks (registered to Allied Building Products LLC, of Herndon, VA) associated with certain
construction products, including: “Tri-Built” (USPTO serial nos. 87845589; 4806569; 77888135;
76620693; 76535016); “Tri-Built Materials Group” (USPTO serial no. 77860351); and “T_Triz
Built” (USPTO serial nos. 76620690).

JURISDICTION AND VENUE
1. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C

§ 1331 and 31 U.S.C. §§ 3730(b), 3732.

COMPLAINT NEVILLE PETERSON LLP
500 YALE AVE. N., STE. 221

SEATTLE, WA 98109

(206) 518-9335

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-01487-RAJ Document1 Filed 10/11/18 Page 4 of 77

8. This Court has jurisdiction over Defendant by virtue of Defendant’s regular
transaction of business within the Western District of Washington, which serves as the basis for
this Complaint.

9. Venue is proper in this District pursuant to 28 U.S.C. § 1391 and 31 U.S.C. § 3732
because Defendant regularly transacts business within this District, and certain of the false and
fraudulent acts complained of herein took place in this District. Specifically, Defendant regularly
files import entries at the Port of Seattle, WA, which is located in the Western District of
Washington.

Goods Imported into the United States Must be Marked in Accordance with
19 U.S.C. § 1304

10. Section 304(a) of the Tariff Act of 1930, as amended, 19 U.S.C. § 1304(a), provides
(with exceptions not relevant here) that all articles of foreign origin imported into the United States,
or their packaging, “shall be marked in a conspicuous place as legibly, indelibly, and permanently
as the nature of the article (or container) will permit in such manner as to indicate to an ultimate
purchaser in the United States the English name of the country of origin of the article.” Id. The
required country of origin marking must be sufficiently permanent, legible and conspicuous to
communicate the country of origin of the merchandise to the “ultimate purchaser” in the United
States, that is the last person in the United States who will receive the imported merchandise in its
condition as imported. Jd.

11. The purpose of the country of origin marking requirement in 19 U.S.C. § 1304(a)
is to inform an ultimate purchaser in the United States of a foreign article’s country of origin lest

that information influence the purchaser’s decision to buy or not buy the goods. United States v.

COMPLAINT NEVILLE PETERSON LLP
500 YALE AVE. N., STE. 221

SEATTLE, WA 98109

(206) 518-9335

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-01487-RAJ Document1 Filed 10/11/18 Page 5 of 77

Friedlaender & Co., 27 CCPA 297, C.A.D. 104 (1940); Koru North America v. United States, 701
F. Supp. 229 (Ct. Int’] Tr. 1988); and Globemaster, Inc. v. United States, 68 Cust. Ct. 77 (1972).

12. Goods which are not marked with country of origin as required by 19 U.S.C]
§ 1304(a) are “restricted merchandise” and are subject to exclusion from United States commerce]
19 C.F.R. § 134.3 (“[d]elivery withheld until marked and redelivery ordered”); see also, 19 C.F.R|
§ 141.113(a)(1)@) (“[rlecall of merchandise released from Customs and Border Protection
custody”).

13. Section 304(i) of the Tariff Act of 1930, as amended, which is the best evidence of
its contents, provides for imposition of a ten (10) percent ad valorem additional duty on all
imported goods which are entered into the United States without being marked pursuant to 19
U.S.C. § 1304(a). Section 304(i) (emphasis added) provides:

(i) Additional duties for failure to mark. If at the time of importation any article
(or its container, as provided in subsection (b) of this section) is not marked in
accordance with the requirements of this section, and if such article is not exported
or destroyed or the article (or its container, as provided in subsection (b) of this
section) marked after importation in accordance with the requirements of this
section (such exportation, destruction, or marking to be accomplished under
customs supervision prior to the liquidation of the entry covering the article, and to
be allowed whether or not the article has remained in continuous customs custody),
there shall be levied, collected, and paid upon such article a duty of 10 per centum
ad valorem, which shall be deemed to have accrued at the time of importation, shall
not be construed to be penal, and shall not be remitted wholly or in part nor shall
payment thereof be avoidable for any cause. Such duty shall be levied, collected,
and paid in addition to any other duty imposed by law and whether or not the article
is exempt from the payment of ordinary customs duties. The compensation and
expenses of customs officers and employees assigned to supervise the exportation,
destruction, or marking to exempt articles from the application of the duty provided
for in this subsection shall be reimbursed to the Government by the importer.

14. If improperly marked goods are imported and discovered by customs officials, an
importer has three options: the importer may (1) re-export the goods, (2) destroy them, or (3) mark

them appropriately so that they may be released from the custody of the United States Government

COMPLAINT . NEVILLE PETERSON LLP
500 YALE AVE. N., STE. 221

SEATTLE, WA 98109

(206) 518-9335

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-01487-RAJ Document 1 Filed 10/11/18 Page 6 of 77

for sale in the domestic market. United States ex. Rel. Customs Fraud Investigations v. Victaulic
Inc., 839 F.3d 242 (3d Cir. 2016).

15. Customs officials at United States ports of entry are unable to inspect every import;
and they rely primarily on importers to self-report any duties owed and to identify and report on
any goods that are unmarked or improperly marked.

16. In those instances where improperly marked goods enter the stream of commerce
in the United States, the marking duty is due, retroactive to the time of importation. 19 U.S.C]
§ 1304.

17. Imposition of the duty is non-discretionary since, by statute, such marking duties
“shall not be remitted wholly or in part nor shall payment thereof be avoidable for any cause.” 19
U.S.C. § 1304(i). In setting forth this regulatory scheme, Congress specifically stated in § 1304(i)
that marking duties “shall be deemed to have accrued at the time of importation, shall not be
construed to be penal, and shall not be remitted wholly or in part nor shall payment thereof be
avoidable for any cause.” Jd. (emphasis added).

18. On information and belief, since at least 2017, Defendant has imported, at the Port
of Seattle, Washington, numerous consumption entries of roofing underlayment products, made in
the People’s Republic of China (“PRC”), for sale to United States consumers in the United States.
On information and belief, the underlayment products are manufactured in the PRC by a company,
known as Ningbo East Composite Materials, at a factory located at 459 GuShin DaDao Road,
QuanDaoHu288, Qu Hing Do. Road, ChunAn, Zhejiang, China, and are exported by Chunan
Kaidun International Trading Company, or China Electronics Zheijang Company, and are

consigned to “Gardner Asphalt Corporation, 4161 East 7" Avenue, Tampa, Florida.”

COMPLAINT NEVILLE PETERSON LLP
500 YALE AVE. N., STE. 221

SEATTLE, WA 98109

(206) 518-9335

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-01487-RAJ Document1 Filed 10/11/18 Page 7 of 77

19. U.S. imports arriving by ship present “manifests” of import cargo, and data from
the ships’ manifests can be obtained in 24-hour cycles from U.S. Customs and Border Protection’s
(“CBP”) Automated Manifest System (“AMS”). Various commercial entities offer this import
data for purchase via electronic databases that are made available to registered users at a significant
fee.

20. __ Plaintiff-Relator used the expensive fee-based subscription service “Datamyne” to
obtain ships’ manifest data for imports by Defendant. Defendant is not aware of any trade journals
that did, or even would have, published the Defendant’s import data that Plaintiff-Relator was able
to obtain through its targeted, specialized searches and detailed reviews of the results therefrom.

21. Upon obtaining access to Datamyne’s database, Plaintiff-Relator had to formulate
a search query that would provide meaningful results, which requires sophisticated knowledge of
automated ship manifest databases, including bills of lading and the fields populated therefrom, as
well as an understanding of the Harmonized Tariff Schedule of the United States (“HTSUS”)—al
sophisticated system for the classification of goods imported into the country.

22. After considering various terms, or ranges of terms, that could be queried in the
Datamyne database, and after reviewing the range of fields that could be searched, Plaintiff-Relator
conducted its search using the name of the consignee, “Gardner Gibson,” “Gardner” and variations
on those words, and then compared results to descriptions of products appearing on ocean bills of
lading, points of origin, and intended points of destination. A “consignee” is the entity that takes
possession of goods when they enter U.S. customs territory.

23. Plaintiff-Relator’s query resulted in a database of import entries where Defendant
was the goods' consignee. The results of Plaintiff-Relator's initial query are shown in Exhibit AJ

Plaintiff-Relator then personally reviewed the narrative description for every import entry in

COMPLAINT NEVILLE PETERSON LLP
500 YALE AVE. N., STE. 221

SEATTLE, WA 98109

(206) 518-9335

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-01487-RAJ Document 1 Filed 10/11/18 Page 8 of 77

Exhibit A, and culled through line by line to isolate the violative, unmarked goods—a crucial step
that again required application of Plaintiff-Relator's specialized knowledge and experience. In all
instances, Plaintiff-Relator took a conservative approach and only included entries with product
descriptions or other identifying information leading to the conclusion that the entry was unmarked
roofing underlayments.

24. Upon executing and completing the above multi-step process was Plaintiff-Relaton
able to obtain a usable database from which Defendant's imports could then be segregated and
tabulated by country and from which Plaintiff-Relator could draw reliable conclusions. The results
of this analysis are captured in Exhibit A.

25. Ultimately, Plaintiff-Relator's import analysis showed that, at least since 2017,
Defendant has imported a large quantity of roofing underlayment manufactured in the PRC, as
depicted in Exhibit A. On information and belief, defendant continues to import significant
quantities of roofing underlayment which are not marked to show country of origin.

26. On information and belief, the merchandise imported under cover of the entries
which are the subject of the shipments shown in Exhibit A, consisted, in whole or in part of rolls
of "Tri-Built Synthetic Hybrid Roof Underlayment," which is imported by Defendant and then
sold to Tri-Built Materials Group, LLC, a subsidiary of Allied Building Materials, Inc., which
resells them to ultimate purchasers in the United States. Given its physical properties and
characteristics, the underlayment product is primarily sold in the Pacific Northwest region of the
United States.

27. | On information and belief, the Chinese-origin underlayment which is the subject of

those entries was not marked, either directly, or on its packaging, to show China as the country of

COMPLAINT NEVILLE PETERSON LLP
500 YALE AVE. N., STE. 221

SEATTLE, WA 98109

(206) 518-9335

 
10

1]

12

13

14

15

16

17

18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:18-cv-01487-RAJ Document1 Filed 10/11/18 Page 9 of 77

origin. The packaging for the product, which contains extensive information printed information,

contains no reference to the product's country of origin (see Exhibits B and C):

 

28. As noted in Exhibits B and C to this Complaint, Plaintiff has directly purchased, or
directly arranged for the purchase of, Defendant’s imported unmarked product, Tri-Built Synthetic
Hybrid Roof Underlayment,” in the States of Washington and Oregon, and has confirmed that, as
delivered to the ultimate purchaser in the United States, neither the underlayment or its packaging
is marked to show China as the country of origin as required by 19 U.S.C. § 1304.

29. Defendant and/or its agents and employees have violated the FCA, 31 U.S.C,

§ 3729 et seq., by knowingly making, using, or causing to be made or used, false records and

COMPLAINT NEVILLE PETERSON LLP
500 YALE AVE. N., STE. 221

SEATTLE, WA 98109

(206) 518-9335

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-01487-RAJ Document 1. Filed 10/11/18 Page 10 of 77

statements material to obligations to pay or transmit money or property to the Government, and by|
knowingly concealing and knowingly and improperly avoiding or decreasing obligations to pay on
transmit money or property to the Government which is owed the government by operation of 19
US.C. § 1304(i)..

30. | Had Defendant complied with the law, the country of origin of the products would
be permanently and conspicuously marked and displayed on all imported products, including the
subject roofing underlayments. Based on Plaintiff-Relator’s specialized knowledge, experience,
research and findings that Defendant’s imported roofing underlayment is not marked, customs
marking duties are owed to the U.S. Government arising from Defendant’s systematic practice of
evading and causing the evasion of certain payment obligations by material acts or omissions.

COUNT ONE

31. Paragraphs 1 through 30 of this Complaint are reseated and incorporated by
reference, as though fully set out herein.

32. Imported goods are subject to specific, non-discretionary import laws set forth in
the Tariff Act of 1930, 19 U.S.C. § 1304, and associated regulations, 19 C.F.R. Part 134, requiring
generally, that all imported merchandise or its packaging be “marked in a conspicuous place as
legibly, indelibly, and permanently as the nature of the article (or container) will permit in such
manner as to indicate to an ultimate purchaser in the United States the English name of the country
of origin of the article.” 19 U.S.C. § 1304(a).

33. If an importer releases unmarked or improperly marked goods into the stream of
commerce in the United States, the importer owes a duty of ten (10) percent ad valorem additional
duty on all imported goods which are entered into the United States without being marked pursuant

to 19 U.S.C. § 1304(a). 19 U.S.C. § 1304(i). This duty, known as a "marking duty," is deemed to

COMPLAINT NEVILLE PETERSON LLP
500 YALE AVE. N., STE. 221

SEATTLE, WA 98109

(206) 518-9335

10

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-01487-RAJ Document1 Filed 10/11/18 Page 11 of 77

have accrued at the time of importation and must be paid in addition to any other duty imposed by
law. Id. |

34. If improperly marked goods are imported and discovered by customs officials, an
importer has three options: (i) re-export the unmarked goods; (ii) destroy the unmarked goods; or
(iii) mark the unmarked goods appropriately in accordance with 19 U.S.C. § 1304. Id.

35. In those instances where improperly marked goods enter the stream of commerce
in the United States, the marking duty is due, retroactive to the time of importation. 19 U.S.C]
§ 1304(i). Imposition of the marking duty is wholly non-discretionary since, by statute, such duties
“shall not be remitted wholly or in part nor shall payment thereof be avoidable for any cause.” Id,
In setting forth this regulatory scheme, Congress specifically noted that marking duties “shall not
be construed to be penal” and are to be considered similar to any other customs duty owed. Id.

36. This is an action brought pursuant to the False Claims Act, 31 U.S.C. § 3729 et
seq., and seeks the recovery of treble damages and penalties.

37. By virtue of the acts described above, Defendant made, or caused to be made or
used, false records and statements material to its obligation to pay or transmit money or property
to the Government, and knowingly concealed and knowingly or improperly avoided or decreased]
obligations to pay money to the United States Government.

38. By reason of Defendant’s acts and/or omissions, the United States has been|

damaged, and continues to be damaged, in an amount to be determined at trial.

COMPLAINT NEVILLE PETERSON LLP
500 YALE AVE. N., STE. 221

SEATTLE, WA 98109

(206) 518-9335

il

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-01487-RAJ Document 1 Filed 10/11/18 Page 12 of 77

PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays that this Court enter judgment in its favor; and that this Court:

A. Enjoin defendants from continuing to import merchandise of foreign origin which is not
marked, permanently, legibly and in a conspicuous place, as required by 19 US.C.
§ 1304(a);

B. Enter judgment against Defendant in an amount three (3) times the actual damages suffered
by the Government as a result of Defendant’s violations, together with a civil penalty
between $5,500 and $11,000 for each violation of 31 U.S.C. § 3729;

C. Award the Plaintiff-Relator the maximum amount allowed pursuant to 31 U.S.C. § 3730;

D. Award the Plaintiff-Relator all costs of this action, including court costs and attorney’s
fees; and

E. Award Plaintiff-Relator such further and additional relief as this Court may deem just.

PRESENTED BY: NEVILLE PETERSON LLP

ichard F. O’Neill, WSBA 43858
500 Yale Avenue North, Suite 221
Seattle, Washington 98109
(206) 518-9335
roneill@npwny.com
Dated: October 11, 2018
Counsel for Plaintiff-Relator

COMPLAINT NEVILLE PETERSON LLP
500 YALE AVE. N., STE. 221

SEATTLE, WA 98109

(206) 518-9335

12

 
Case 2:18-cv-01487-RAJ Document1 Filed 10/11/18 Page 13 of 77

NEVILLE PETERSON LLP

COMPLAINT
EXHIBIT A
 

 

 

 

18-cv-01487-RAJ Document1 Filed 10/11/18 Page 14 of 77

Case 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

wooorz 7d STHANOSHOVE vLe09s 309 AMANIHOVN NOL VeOdNOO| St Oz/a/Z
“SH GZLOEZEPONFTVE ONYSHOVOS NNYNOY OPONIN LvHdSv YaNduve
S8SS910066 0-2 660181 O
$ SIVINALVW ONDIDVd GOOM ANY!
NIVLNOO LON S300 LNSWdIHS
SIHL D0¢ HOF ALN.ULSENS DHOP
SL 1d0v=SOd0r LNAWAVTSSGNN
GIA NSAOMNON
ylcoarz FATIANOSHOVE yLeoss aaoo) ONIGVEL NOU veOdNOS|s1Oz/a/Z
“SH LZZOCZEGON FIVE ONVEHOVOS TWNOLLYNYALNI ATVHdSv HaNGYve
G8SS910066 0-Z 6802181 O NOI NYNNHO
S STVINSLYW ONDIOVd GOOM ANY,
NIVLNOO LON S30 LNZWdIHS'
SIHL D0 YO4 SLNLULSENS OHOP
$1 1d0r=SOvidOy. LNGIWAY Ta ONN
GINSAH NSAOM-NON
mleszer VANS ILLVaS 0606S 3GOS-SH ESh0-81 3 ANVAWOO ONVICSHZ NOILVHOdwOOletOc/e/Z
$ CALVOINN N3ae SVH LNAWGIHS SOINOYLO313 VNIHO! LIvHdSv YSNaYYO
SIHL LNSWAYINSONN OLAHLNAS
wloszeL TW'SIGOW] G6E065 SGOD-SH PELSZZEBONK IVE ANVdNOD ONVIPSHZ NOILVEOdNOD|8bOZ/OL/2
DONYE#FOVOS MHOPPELZ-O SOINOYLOFIS YNIHO LivHdSv waNGuvS
S$ GALYONNAS N33@ SVH LNAWdIHS
SIHL LNAWAVINSONN OUSHLNAS
ylersee WM 'S1LLVas 06€06G 30OO-SH LOOGONS}S ANYdNO9 ONVIPAHZ NOLLVUOdNOO|Sloz/iziz
2 GALVOINN N38 SvH SONNOYLOSTS YNIHO LTVHdSV HSNGYVO
ANAWdIHS SIHL LNSWAYTYSONN
OUSHANAS O8f06S 3d09
~SH_LNSWAYTYAGNN OILAHLNAS|
DwOe9SL GW ayOWL Ive OFSZ LW SiSVd WOINIAMY| GSLIWIT ANYAWOS) NOLLVaOduOO]B1 OZ/9T/L
YSGMOd TVIAW BH JivHdsv ySNauve
pileszet WWELLLVAS] O8€06S SGOO-SH EPZ}PZEdONF IVE ANYdiNO9 ONVIFAHZ NOL VeOdNOO|Sroz/ze/Z
ONVa#OVOS so0008 D1 3) SOINOULOATS YNIHO LivHdsv YaNaYvO
$ QSLVOINN N33 SVH LNAWdIHS
SIHL LNSWAVIYSGNN OLSHLNAS
ISS Z6L WMS ILLVas Q6E06S FGOD-SH ESP0-8! O ANVEINOO ONVIPAHZ NOUVeOdNOO! BL ozezz
$ OALVOINN NSE SVH LNSWalHs SOINOULOSTS.VNIHO LWHaS¥ WaNGHYO
SIH LNSAWAV TYSON OUSHINAS]
D>m[OL66t VO'SSTAONY SOT B1Svd WHINY) Oauv1030 LON “duOo]eloziere
JIVHdSv NANGHYD
wioreet qa Ssaqviouang ezeL Nn dauv10a0 LON "duOO 8 Oz/e/e
480d] 1 OWL OLELEI/O 6zPPZ/0 NIDINO LIWHdSV YSNdHVD
N3OSMS 3L8Vd WOINKNOTY
»lzLsee 14'S THANOSYOVE LOpzezegONn ANVdINOO ONVIPSHZ NOILVEOdHOD| SF Oe/L Le
#18. ONVE#OVOS 9299910066) SOINOYLOSS WNIHO} LIVHdSV HANGYYO

Any PU

 

Exeter)

0-2 6602181 3 S GaLVOINNA,
Naz SVH LN3WdIHS SIH

06€06$ SGOO-SH LNSWAVTSSGNN
OILAHLNAS 06¢06S 3009

 

 

“SH LNSWAVISSONN SILSHLNAS)
Ue rerrve pet ticremelen sy

bY-LL ~ 8L0Z/Z1/80
soysi607 1signsyyy - wedny WED,

usd

 

 

BLOZ/91/80 % POOZ/LO/LO ‘Woy eiqelene Be
SASNOH Hodwy sig ySN

Pepe mer itis

 

Pet bramcriititcle

syNs@1 ¢. zpunog

 

 

ned40Q Weudsy Jeupseo, | 1/9 SnUy : a45yM BTOZ/ST/80 91 9T0Z/TO/TO * SISNOH Hodwy sya YSN

ale 4830

 
18-cv-01487-RAJ Document 1 Filed 10/11/18 Page 15 of 77

Case 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

        

 

 

    

 

 

 

aigzzer OW'SYOWIL IVa [SyOw!] e+ 90 LWHdS¥| CSLIWNM ANVEAOS ‘NOLLVHOdHOD|8L0z/01/9
‘LO 9ELLZd > ON'O'd SLOZPO'PZ ‘LG] LZ9888-1 XA TSL ZLev6lz9see-1. £46630 YANGYEVO] YSCMOd WLIW SHL LIVHdSv YSNaYVD
L100: ON ANI 8102'p0'pz ‘LG 09960 ‘GUOAVSS ‘LASULS SHOOLLNWN s8E6sZ! auosvas|
yp ON'S'S VSN ‘€266140 ‘AHO
AVES dO ‘SWHRL AGVaL (SaNos
WNWINIW %&2) OLS2 LW ALSVd
WOINIWNNATY (So>_osz x SWING ZZ)
»/95261 VMS vas O6E06S ATOD-SH LOOGONZIS O| ANVdINOD ONVITSHZ| NOLLYEOdHOD| SLOZH1/9
S CSL VON N33g SVH LNSWdiHS SOINONLOS13. YNIHD LivHaS¥ YaNayvS
wleesee YM 'S1LLVaS) 06069 3000-SH' ANVdINOD ONVIFSHZ| NOLLVYOduOO!810z/81/9
eSv0-8t DS GSLVOINN Naa SVH SOINOYLOSTS WNIHD AIWHdSV YANGYVS
ANZIWdIHS SIHL LNSWAVTYSNN
OUAHLNAS O6E06g AOS
"SH_LNSWAYTYSONN SILSHINAS|
yfzbsee VA 'SLLLVaS O6€06S 3000-SH ANYdWOS ONVIFBHZ NOLLVEOdHOO|sLOepe/a
£Sr0-al OS CALVOINN N33 SVH| SOINOULOS13 WNIHD| LIWHdSy HENONVe
ANSWdIHS SIL LNSWAVTE3SCNN
OLLSHLNAS 066068 3009}
SH
yi}esz61 YM 'SLLWAS| 0806S SCOD-SH ESh0-81 9D ANYdIWOS ONVITSHZ| NOLLVYOdHOD}SLOZL/Z
S GSLVOIWNA N38 SVH LNAWdIHS SOINONLOIIS YNIHO LIWHdSY YSNGYVO
SIHL LNAIWAVINSONN SLLSHLNAS.
WlOODLT W's 1g0W ¥ie0es AGOO-SH| ONIGVELL! NOL VSOdHOO]SLOZ/G/Z
SMS CCZUEZCAONF IVE ONVEHOVOS' “WNOLLVYNUSLNI] LIWHdSV SEND!
Od1€90-81.9'S STVINSLYA NNGIV NYNAHO
ONDIOVd GOOM ANY. NIV LNOD)
AON SSOd-LNSWdIHS SIL
S11d0b=SONdOF INSWAVTYSONN
yOOOLZ WSUsON ANWdINOD ONVIFSHZ| NOLLVUOdNOD!eLOz/S/Z
SH ZPZ0EZEGONATVE ONVEXOVOS SOINOYLOSTS WNIHO) ALWHdSV YANGHYS
OdLES0-8L OS STVINALVIN
SNDOVd: GOOM ANY NIVLNOO|
LON SHOQ LNAWdIHS SIH
S1L1d0b=SONdOr LNSWAVTESONN,
CINSAH NSAOM-NON,
wevsee aS THUANOSHOVE 06€06S: 3009) ANYAINOD ONVIFAHZ NOM VeOdNOD BS LOZA/L
“SH:LNSWAVTYSONN OUSHLNAS SOINOHLOS1a YNIHO LIWHdSV MANGHYO]

 

 

Q6£069 ACOO-SH SeZOZZEGONF IVE:
ONVE#OVOS Dd LE90-Bt D

 

S GALYOHWINA N339 SVH.LNSAdIHS:

 

 

 

 

 

 

 

 
Case 2

 

wWesZer

“WwHIgOW

06606

AGOD-SH: GMS SOOLSSCAONA TYE
ONVE#OVOS GOSZLNLV OD

S$ JSLVOHWN N33e SVH LNSWdIHS

 

Sy|8cost

aw'a4onlitva

ANYdINOD- ONYIFSHZ:
SOINOY.LOSIS VNIHO

NOLLVuOduOO|SLOZOE/y

LIVHdSY YAaNGHYO

 

O3.LINN ANYdWOd
YSOMOd WISI SHU

 

syolcer

VO'HYNNVAVS!

‘ON'O'd 8102" £0°E% (LG OvE0 [ON
ANI -@102"€ 0°87 -LO Lraoéee.:ON'a'S
“YW 'S'N ‘S00E¢ 14 ‘WdNVL 10)

‘SWY BL 3GvHL (Saros WAAINIA
%EL)OLS2 LIN ALSVd WHINIAITIY
(soy 092 x Sw. zz) “SWING 22

 

OMIGESEL

VA'HTOSHON

 

 

90 £29888" X3-131 Ze r6L2o88e
“b. SOQ8E ld "VdWVL “SAY-HLZ SL b00P

DVHdSY!
YANAYYO
Vd WL.

NOILLYYOdYOD
JAVHdSY YANCY

SLO/L/S

 

CALAN ANVEIOD
YAQMOd “VLIW SHL

"NOLLVeOdsOD
LWHdS¥ daNaYyY

BLOYS

 

‘SLSVd WNININNTY

O11 ANYdWOD
YSBOMOd WISW SH)

 

aye2zer

VO'HOVES ONO?

Byows "10 169614)

‘ONO ‘d. @b0z'80'2z “LO-tSEO

‘ON ANI SL0Z€0'2 LG Epoesze
:ON"S'S ‘V'S'N ‘Sag06 YO ‘HOv3q|
ONO 41D ‘SWYSL 3GveL (saros
WNWINIW %€2) OLSZ LI LS¥d
WMININT IY (Soy sz x Sv 22)!

 

yooocr

VM'S1LLVAS

90 L29898-1. XS ISL 2eP8)29R88-l.- -SOROs
VO ‘HOVHd ONOT GA 1g INNOWYHY¥d cobs

I WsHaSy;
YINGYYO
HOVE ONOT

OS.LIWK ANYdINO9,
YeQMOd WIS SHE

NOLLVYOdYOD)
LAVHdSV YSNGYvD
‘NOLLWHOROD!
LWHdSY¥. HSNduYD

  

BLOZ/L/S

 

BLOZ/OLS

 

¥L€09S IGOD-SH OM LOODONZES:
WA IS STVIsaLVW ONDIDVd
OOM ANY NIV¥LNOD LON S300
ANAWAIHS SIHL SL1d0v=SOndOr
ALNSWAVTYSGNN GIgAH
N3AOM-NON Fb £095 3009-SH
SL1d0b=SONdOr LNAWAVISaONN
CIMA NSAOM-NON

ONIAVYL|
TWNOILLYNYSLNI
NNO NYNNHS

NOLLVaOddOd|
LIVHdSV YBNGuvO

8L0c/0zs

 

VAN'STLLVSS|

Inuowl ON

$L€099 SGOO-SH OMTLOOCONZLS
“V4.9 .S SIVIESLYWONDIOVd
OOM ANY NIVINOD.LON S300
LNSIWGIHS SIHL SE iddp=S9r1c0r
INSWAV TUS GNN CIaAH|
NSAOAMM-NON P1009 3C00-SH
SLd0v=SONd0r INSWAVTHAONN|
ORISA NSAOM-NON}

 

mjooozy

VMS ILLVAS

ONIDVEL
AWNOLLYNUS LN
NAQIVY NYNAKSD

NOLYeOdNOS
LVHdS¥ YSNGUVO)

BLOz/0C/S

 

L€09S 3009-SH

SLId0v=SONdOr LNSWAVTERONN
CINGAH NBAOM-NON $1€09S 2009)
“SH LOOGONSIS 9S SIVINSLVN
ONINOVd JOOM ANY NIV.LNOO
LON S300 LNAWdIHS SIHL
SLIdOp=SONdOF LNAWAVISS0NN
QIy8AH NSAQM-NON

 

QMIDESSL

Ja‘STHANOSHOVW

ONIOVEL
WNOILVNYSLNI
NNO NYNNHO

NOILVeOdHOD:
LIVHdSV YANDYVO,

BLOTECIS

 

"(SGTIOS WNWINIINGCZ)
OLS2 LW BLS Vel WOINIAN TY]

 

18-cv-01487-RAJ. Document 1 Filed 10/11/18 Page 16 of 77

wleps6e

W'Sslaow

OLLANYdWOD:
WIQMOd JVIGIN HL

 

O6E06S
HdOO-SH GMS Z9806SEGONF IVE

“24. 9.S GaLVOIANNA N36 SVH
LNSWdIHS SIHL LNSWAYIESONN
OLSHLNAS O6€06S 3009

ONVEHOVOS Od1Z04) ”

 

*SH_LNSWAVISSONN SILSAHLNAS!

 
 

 

 

piergee

 

 

Ta STUANOSHO VE

ANVdIO9 ONVIFSHZ)
SOINOYLOSTA WNIHO

 

NOLLYHOdHOD
AvHdSy HSNGY

NOLLVEOdsOD

L1vHdSv YSNOuYS)

 

BLOZ/2ZG/S

 

SLoc/e/9

 

O6£08S 3COD

     

‘06806S ACOD-SH ZEgS0ZCHONM TVG!
ONVaHOVOS 660zL21.9

Is G21 VOIINA NAZE SVH LNSINdIHS!

JL ANSWAVINZONN

 

 

SA SL9Eo 14

“SH LNGINAVTHSONN SULSHLNAS! -VdINVL 6PPS XOF Od SNNSAY HILLS bOLy,

 

NOLLVeOdHOS
LIvHdSy;
YaNGuVYO

 

ANVAWOD SRVIFSEG|
SOINOYLOS73 YNIHD

 

aOR

LWHdSY HBNGNYO

 

 

 
 

 

18-cv-01487-RAJ Document 1 Filed 10/11/18 Page 17 of 77

Case 2

 

»

eSZ6t

VASTLLVSS

D6COES:

AGOO-SH. GMS ZS 8SCd ONF WE
ONYE#FOVOS ONEZENLY OD

S GALYOINNS N33 SVH LNSWdIHS
SIH LNSWAYTHSGNN SLAHLNAS

 

o0ozr

 

VMS 1LLVaS

yLe09S AGOD-SH OM LOOdONZLS
“vd OS SIVISLVW SNIMOVd
QOOM ANY NIVINOO LON S300
LNIWdIHS SIHL Siiddr=SOndOr|
LNAWAVTSSIONN CISSAH
NSAOM-NON $4 £095 3009-SH
SL1d0b=SOmNdOr LNAWAYTESONN
OIY8AH NSAOM-NON

 

ANYWdIOD ONVIFAHZ
SOINCHLOZ1S YNIHD|

NOLLVEOdHOD
LIVHdSY YaNauvS

BLOCLiy

 

ONIOVaL
WNOLLYNYALNI
NNGIVY NYNNHO}

NOLLVeOdyOo
LIWHdSV YANGYYo!

Soccer

 

om

SZ961

VO'HVNNVAYS!

OFS2 LW 3LS Vd AAINIWTY:

SOSEE Td’ VdWVL SNNFAV HLL LSVS'LOLy

SN SO8ce Td VAIL

NOL VeOdsOd
LIWHASY,
waNndavo

O3iIAN ANVdIWOD
YSQMOd TWIAMW AKL

NOLLWHOdYOD
JAWHGSY YSNGNVO)

BLOZ/aID

 

joo0rs

WM'SLL Vas

[SyOW! ON 709 3G09-SH
S1L1d0b=SOyd0” LNSWAVTYSGNN
GRIGAH NSAOM-NON

vLe09S 3GOD-SH IM LOOGONZIS
Wd 9S STVINSLVW

ONDOVd GOOM ANY NIVLINOO|
LON S300 LNAWdIHS SIHL|

SL 1d0b=SONdOr LNAWAVTYSONN
GINSAH NSAOM-NON

ONIGVYL
TWNOILYNYSLNI
NOGIVY NYNOHO|

NOLLVeOddOD
LIWHdSV YANONVO)

SLOC/OLy

 

oy

OESEL

YO'HYNNVAVS)

O1S2 LIN ALSVd WAININIY

GOOCE V4 VdWYL ANNSAY HL LSva'LeLy

SN SO9E Td VAL

NOILYHOduOO
ETVHdSv|
yaNauyol

OS.LIWIT ANYdAOD|
YBOMOd WAR SH

NOLLYeOduOD
IAVHASV MENG)

BLOZ/ELID

 

81

S9ozer

aW'SyOWILive

[BYOW) ZL Leb

‘LO €€LL Zd ‘ON'O'd 8107'20'¢2|

‘LO 0 £0 ON ANI 8b0%'z0'¢ez|

‘1G 6 €€090€ ‘ON'a'S VSN ‘266140
‘QNO4VSS ‘SWYSL Adval (sanos
WNIAINIW %€Z) OLSZ LIN ALSVd
WNININNTY (Soy 052 x SWNNG ZZ)

 

a1

LTE

VO'HYNNVAWS:

LOopeercele-l €2466150
‘QYOAVAS ‘LSSYLS SAOOLLNYN 8e6sz|

LIVHdSsy
YyAaNdHYVS
dxYOdAvas|

OS.LIAN ANYdINOD
yadMOd 1VLSW SHL

‘NOLLVeOddOd|
LTWHASV YSNGYVD

BLOz/siiy

 

fauowl rier

“LO OS2621 ‘ON'O'd BLOZ'COL
“LQ 88€0 “ON ANI 8102'E0'Pt “1a
e6gl2b € ONE'S “V'S'N ‘sogee Ta 'y
diWvL 4I0-SWweal 30veL {sanes
WNIWININ-%€2) ‘012 LIN BLSvd

W QININAW {SO 05% X SWNYG 22)

 

SGZ6L

14S THANOSYOVE

 

borzerzs+e
“| SOB86 4 ‘Wd SAV HLL "3 4009,

LWHdSY|
yaNOaYS
Nd

OSLIAN ANVAWOO
YBOMOd WIS SAL

'NOLLVHOdHOD
DIWHdSv YSNCuvo)

BbOZ/Ociy

 

O6E06S IGOD-SH £92090262 O|
S GALYOINNS N33 SVH LNSWdIHS
SIHL ENSWAYIYSONN DILSHLNAS|

 

009

VWAN'STLLVaS)

[SMOWL OOM ANY NIV.LNOO

FON S300 INSWdIHS SIHL

SL 1dOv=SOuNd0r INSWAV TYSON
GIYE.AH NSAOM-NON|

ybt089 AOOD-SH SI idor=sOngoy
LNAWAY TYSONS OMEAH
NBAQM-NON #16099 3G09-SH|
SL1d0r=SOud0r INSWAVISSONA
dg “NON

 

 

z1S6¢

 

 

YM 'SLLLVAS

O6€069 SCOD-SH LNSWAVTeSaNi
OLSHLNAS 06€06S|

3QOO-SH Ms sd6sesed One Tva
ONVE#OVOS COBZEN.LY 9

 

S$ G3LVOINNA N338 SVH LNAWdIHS
SIHL LNSWAYTYAGNN DILAHLNAS:

 

     

ANVdWOS ONVIPAHZ
SOINOYLISIA YNIHD

NOLLVeOdyOD
LIVHdS¥ YSaNGyvo)

BLOC/L Cy

 

          

ONIGVEL
"WNOLLVNUSINI
NOGIVSENVYNDHS

NOW VeOd 0 BLOZ/OzI>
LWVHASY SANGEYS

 

 

 

 

"ANVAWOO ONVIPSHZ
SOINOYLORTA VNIHO

 

NOLYeOduOD
LWHdSV ¥ANaXYd|

BLoc/sciy

 

 

 
18-cv-01487-RAJ Document1 Filed 10/11/18 Page 18 of 77

Case 2

 

ao0er

WMS 1LLV3S

yon! dor=sordop|
LNSWAVTSSONN didaAH
N3AOM-NON #+£09S 3009-SH

MS 6LSPLOCGONF1VE ONVEFOVOS|
O08ZLNLY OS SIVINSLVM|

SNDOVd GOOM ANY NIVLNOD

LON S300 LN3WdIHS SIHL
$L1d0r=SOrd0y LNAWAVISONN
OI8AH NBAQM-NON.

ONIOVaL|
WNOILVNYALNI
NAGIVY NYNAHKO

NOILVeOdYdOS
LIVWHdSv ¥ANGUVO

BLOc/eL/e

 

 

zZigee

WA'SILLVaS:

O6808s)

3GOD°SH_ GMS OL0SL8E8ONF IVE)
DNVa#OVOS DOSLENLY

98 OSLVOIWNS N338 SVH)
LNSWIHS SIHL INAWAYTYSONN
SUBHLINAS 06606S 3009

“SH ANBWAVIYSONN SESHINA

 

ANYdiNOD ONYIfSHzZ
SOINDYLO313 YNIHD

NOL VeOddOD|
LWHdSY YANGYYoD

SLOZALIC

 

 

lopore

WMS 1LLVaS

  

yleoes 3009

“SH LppOS9EGONF1VE ONVEFOVOS
O08ZtNLV DS STVINSLVA
ONDDVd GOOM ANY NIVLNOS:
ALON S300 .NAWdIHS SIHL
SL1d0v=SONdOr LNSWAWIYSONN
OigAH NSAOM-NON

ONIOVaL
“TWNOILWNYSLNE
NAGIVA NVNOHD

NOILV¥OdyOD|
LvHdS¥ ySNduvo

SLOZ/SLIE

 

oonzy

WA'LLIVES

[3yOW!

SL1d07=SOyd0r LNAWAYTYSGNN
CIYBAH ‘NSAOAA-NON PPEO9s AGOD
“SH OSPOSOCEONHIVE ONVEHOVOS
O0SZLNLV 9 S SIVINALYN
ONDHOVd GOOM ANY NIVINOO
LON S300-ANBINdIHS SIHL

SL id0p=SOd0y LNAWAVTNSONA
ORIGAH NSAOM-NON

ONIgVaL
WNOLLYNSALNE
NIGH NYNNHS)

NOLLYuOddOo
IWHdSY YANGYYD

SLOz/BL/E

 

 

joooLe

WM'SLLVAS

¥Le€099 3G09-SH

AMS 20S 89EGON#1VE ONVEHOVIS
OO8ZENLVY OS STVINSLVN
ONDIOVd GOOM ANY NIVLNOO|
LON S300 LNSWAIHS SIHL
SL1d0b=SONdOr LNSWAVTYSONN
OldaAH NSAOM-NON:

 

ONIGVELL
“WNOILWNYSLNI
NNGIVy NYNNHOD

NOILVYOdHOD
LWHdSY YSNdYVO

SLOZ/L IP

 

ooocy

YM TILLyasS

EEYOW! dop=SOndor!
ANSWAVTSSONN GaAH
NaBAOM-NON #16099 3d09°SH

SMS LLSLS9ceONFIVE ONYAFOYDS}
QORZENLV OS SIVINSLYW)
ONDDVd.GOOM ANY NIVINOD
JON S800 INBIWdIHS SIH)
SLd0v=SONdOv LNSWAYTNaCNN
RIGA NSAOVCNON:

 

 

 

eQges

 

 

YWM'S1LLVaS

SNIGVYL
“TWNOILYNSALNI
NAO NYNNHD|

NOLLYeOddOD
LVHdS¥ YaNOYNYS

boty

 

[aYOW! OOM ANY NIVLNOO

LON S300 LNAWdIHS SIHL
SLIdOp=SOxd0r LNSWAVIYAGNN
OIYaAH NSAOM-NON

¥LE09S 3QOO-SH S1L1d0P=SOMdOy
ANSWAVTHSGNN CsAH
N3AOM-NON #1£09S 3G09-SH
SLIdOr=SOudOr LNSWAVTYSONN

 

 

GIYS8AH NSAQM-NON.

 

 

 

ONIGVYL
TWNOILYNYALNI
NOGIVY NYNNHD;

 

NOLLVaOdyuOd:
LIWHdS¥ YSNOYVYO

SLOt/Lit

 

 

 
Case 2:18-cv-01487-RAJ Document1 Filed 10/11/18 Page 19 of 77

 

 

 

 

SA|SZOeb YO"HYNNVAVS v's'n'soges SN SOSEE 13 VdNVL) §=NOLLWedOddOS,; d3.LIWA ANVdINOO! NOILVYeOdYOD
Ta'VdINVL SIO AMBANSO] SOgee T4'VWdWVL SNNBAY Hid LSva'LoLy: LIVHdS¥} YS0MOd IVL3W SHL LIVHdSV YANdHVD
JO SWYSL (SAMOS WNWININGEZ) yANGHYD
OLSZ LIN BLS Wd WOINIAN TV)
obosp- WAVSLLLVSS yon dop=sondor ONIGVEL NOLLYHOdHOD
LNAWAVTEaONN CRS AH) TYNOLLYNUALNI JLIWHdSV YENdYVO|
NBAQM-NON #}£095 SGOD°SH NAGNO-NYNNHO
SMS | ESPZOESONF IVE ONVEFOVOS,
Q08ZINLY OS SIVINSLYW
ONPDY¥d GOOM ANY NIVINOS
LON S300 INSWdIHS SIHL

 

 

Si ld0v=SONdoy LNSWAVINSGNA,

 

PAH N PNON)

 

 

 

 

BLOZ/Z/e

 

 

 

 
18-cv-01487-RAJ Document 1 Filed 10/11/18 Page 20 of 77

Case 2

 

yjooozy

VM'SLLLVSS)

£099 3dOO-SH|

SL 1d0r=SONd0y LNSWAVIYSONN
QISGAH NSACM:NON|

¥LE08S AQQO-SH OW LOOCONZES
Vd 90'S SIVIMALYW

ONMDVd OOM ANY NIVLNOD}
LON SOC: LNSWNdIHS SIHL
SLiddy=SOnd0r LNSWAVIEAGNN
OME AH NSAQM-NON!

ONIGVEL
“TWWNOLLYNYALNI
NAQIWS-NYNNHD!

NOLLVHOdYOD
LIVHdS¥ YSNdg¥

SbOCL LE.

 

 

w/000zr

VMS ILLVas}

Tayonl
OOLS99EHONF IVE ONVE#OVOS
O0SZENLY DS SIVIMALVIN ONINOVd
GOOM ANY NIV.LNOO LON $30G
LNAWGIHS SIHL SL1d0b=SOydOr
ANSWAVTYSGNN GIaAH
NSIAOM-NON Si 1d0p=SO™dop|
?L€09S FAOO-SH LNAWAYIYSaNN
QINSAH NSAOM-NON

ONIDVYL
TWNOILYNYSLNI
NNGIVy NYNNHD

NOLLVeOddO9
LIVHdS¥ YANGYYD

BLOZ/6L/2

 

 

OHISLSSL

VO'HOVaE ONOT

fauowl

ANSOD 2102 LL Eb:1G 0885 FON Od
GE06Z12E: AOD SH 8h07"L0'S0-10
092900Z:ON 8S 810Z LO'SO:La
95Z0:0N JSIDAN V'S'N'so8c6 yD)
HOV3d ONO JID ANAAMSG
SO.SWUAL (SAITOS WNWININ%€2))
O1S2 LW SSVd WAININTTY

 

jOZSSL

Td'VdWV 4)

Sf SOSEE Id Vd AVL

SOSCE. Id Vv SANSAV Hid LSV3'LSLP!

NOLVeOdsOo
JIWHAsY,
YANGYD!

GSLLIAN ANYdWOd)
YSQMOd WISIN SHL

NOLEVeOdHOS
LiWvHdSv YaNndays

SLOZ/OZIE

 

[ayowl

YLNOD 3H 1 AO SN OLLIGNOO|

2 SWuaL SH LOL 30lanraud
LNMOHLIM A1 LOLS GANOLLNSW
WYALOONI v'S'N'soges I3'V dWYL
AID! SWYSL LNSWdIHS (Sanos
WNW INIA. %€Z ) OLS2 LW SLSVd
WA INIWOTY SOm osz x SWING ZZ

 

MIZLSBE

“lv FgOW

 

SALVLS G3LINN

SO9EE 14 VdWV.L SNNSAY Hi2 LSVa ‘LOLP

NOILVeOdeOo
LIVHdSy
yANGYYD

dS.LWN ANVdAOD
YAGMOd 1V.LSW SHL

NOLLVaOddOD
LIVHdSY YSN

BLozisce

 

oBe0es
3GOD-SH GMS ssg0gstaONF Iva
ONVE#OVOS CORZENLY

0.8. 0SLVOINNd Naa SVH
ANAWGIHS SIH.L LNAWAVTNSONA
OLBHLINAS 066069 309

“SH LNAWAY IEA ONA SILA LNAS!

 

yo00rs

VM 'S1LLVaS

ANYdINOS ONVIPSHZ
SOINOYLOA 1S WNIHD|

NoUvacaOg aldeene
IAvHdSY MANCYYD

 

Ni
[AYOW! dOy=SONdOy
ANAWAVTSSONN Gg AH
NSAOM-NON P1095 3G09-SH
AMS ZL8S99caON# IVE ONVE#OVOS!
COBZENLY 0 S SIVINALYN

ONDIOVd GOOM ANY NIVLNOD

LON S300 LNAWdIHS SIHL|
SL1dlOp=SOndOr INSWAVTESONN
GIYSAH NSAQM-NON

 

 

 

wiooogy

 

 

YVSLLLVAS

 

ONIOVEL
TWNOLLYNUYSLNI
NNdiva NYNNHS)

NOLLVYOdNOD
LWHdSv YSNdayvS

 

      

SLIdOr=SONdOp INSWAVTSSOQNA,
ORGAH NSAOM-NON $be093. 3009
*SH TpasseEGONF IVE ONVEHOVOS:

OG82LNIV DS SIVISALYA

 

 

 

ONIQVHL
“AWNOILYNYALNI
NAGHANYNNHD

 

NOLLVHOd HOD
LYHdSy-daNOYYO

glozecic |

 

 

 

 
18-cv-01487-RAJ Document 1 Filed 10/11/18 Page 21 of 77

Case 2

 

aaa

VWO'HVNNVAYS

 

Orilozeer

VO'HYNNVAVS

 

myooore

VM 'SLLLVaS

VS'N'sO9ee)

Ts'Vd VL JID ANBANAG

dO SWYSL (SCIIOS WAWININGEZ)
OLS2 LW 3LSVd WAINIAN TY!

   

CBLIAN SL vAldd
SOUSVId HaaAl

 

SN SOSEE Td VdiNVL

SO9EE TA'WdiNVL SANNSAY HLZ LSVa'LOLP|

NOILVWYHOdYOS|
LWHdSsy
YANGYYVO}

OS LIN ANVdWOD|
YAdMOd ‘WLSW SHL)

  
  

dco,

iu
NOILLVeOddOd|

LVWHdSV YANGYVD

SLO IE

BLOCEIS

 

PLEO8S 3009)

“SH BLPSSOESONF IVE DNVAFOVOS
OM" 008ZENI VIS O'S SIVELY
ONDOVd-GOOM ANY NIVLNOS
LON S300 LNAWdIHS SIKL
SLiddp=SOndOr LNAWAVTSZONA
GGA NAAOM-NON

ONIGVEL
TWNOLLYNYSINE
NOW: NYNTHO

NOLVeOdeOD!
ACIVWHdSY YANGEVS

BLOZSTE

 

 

yoooer

WM'SILLvas

[BYOW! SONATE

ONVEHOVOS OM 008ZINLY

Vd OS SIVINSLVAW ONDOWd!
GOOM ANY NEIVLNOO LON S300
LNAWdIHS SIHL SLIddb=SOudor
LNAWAVIYSCNN Old8AH
N3AOM-NON #1 €09S JGOD-SH
SL1d0r=SOxdOr LNSWAVTYSONN
QIx¥8AH NSAQM-NON

ONIGVYL|
TWNOLLVNYZLNI
NOQIV> NYNAHKO|

NOL VeOdYdOS.
LIVHdS¥ YANGYVO:

SLOtsiz

 

AjOEBEE

1d'SaOVIONAAD
AwOd

* }6PETLIO CO8ET/O NIOINO|
NAG3MS SiS vd WRINIANTY!

Q3yV1030 LON

“ddGd|
LAVHASY YBNGYYS:|

SLOZEIZ

 

 

 

OnISZ961

VO'HVNNVAVS|

li dNOYD ONDOVd

SZeL ON NA by OOW! STIVLAG
SNOGYWZVH WS'N'SOSEE 1d‘ VdANVL
JID AYZANZO 4O SWuaL (SaNos|
WNWININGEZ) OFS2Z LW BLSVd
NININAIY SOY O92 X SWAYG ZZ

SN SOsee 14 VIL

gOSee 14'VdINVL SNNAAV HLZ LSV3'L9LY

NOLLVeOdYOS|
LTIVHdSy
yaNdYvo

OS.LIWI ANVdWOO|
YadMOd 1V.L3 SHL)

NOLLVaOdeOD|
LivHdSv YSNadvoO

BLOZ/OL/Z

 

 

‘DHOZSEL-

GW'SYOWIL va

TSNOMT $zet ON)

NOL’? OOW SHVIS0'SAGGHYZVH
ZOPZ:ON TWSS: ASIOXA “IVELNAD:
LOU LL Eh-L0 ZELIZA:ON Od
SZ6BL30'QUOIVaS 31D ANSANAG
40 SAUL (SAMOS WAWININGEZ)
ObS, LIN. ALS ¥ad WAINIATIY

ObSs WN 31SVd WAINIAAI YI

SN. SOSCe 1a: Va L|

SOSEE Td VIWVL SANSAV HZ LSYS'LOLy

NOLLYHOdHOD
LvHdsv,
YANO

CB ANAT ANYAINOD|
YSOMOd WALA SHE

NOLLYeYOdHOS
JAVHdSY HENOUYO)

SLOZ/L bic.

 

 

yyjo00es:

VWM'SLLVas

[aYOW! -SH

SL1d0r=SOrNdOr INSWAVTESONN
GINGAH NSAOMNON Pb e09s
3009-SH GMS SgeLssedON# IVE
ONWE#OWOS OM OO8ZLN.LY|

v4 0S STVINSLYW ONDIOVd
QOOM ANY NIV.LNOO LON S30G
ANAWdIHS SIHL LNSWAVTHSONN

OISAH NSAQM-NON

ONIOVEL
TVWNOLLWNYSLNI
NNQIot NYNNHS

NOLVeOdYOS
LIVHdS¥ YANOYVOD

 

 

WM SULLYAS'

SLLAHLNAS o6e06¢
30O00-SH OW LOOGONZIS-V4
IS GSLVOINN Naa SVH LNAWdIHS

in ANAS

  

 

 

 

 

TS STHANOSOWE

0606S SCOD-SH SESpS9ESONFIVE
ONVE#OVOS OdL2ob

“24, 9S OSLVOINNA N338 SVH
ANSIWGIHS SIHL LNSWAYTYRQNN
SLEHLNAS 066069 3009)

“SH LNSWAVIYSONNA SILSHLNA!

 

 

 

OBE06S SdOO-SH LNSWAV ISON]:

    

ANYGINOD ONVITSHZ|
SSINOHLOS72 VNIHO:

NOW YYOdsOS:
LIVHdS¥ YENOYYSD

SLOrEz

BLOCIZEC

 

       

 

 

ANVdINO9 ONVITSHZ
SOINOYLOSTA VNIHD

 

NOILYEOdYOD
LIWHdSY YANCY YS)

BLOZ/LLE

 

 

 

 
18-cv-01487-RAJ Document 1. Filed 10/11/18 Page 22 of 77

Case 2

 

 

 

 

 

 

 

 

 

  

 

 

 

 

   

 

 

 

  

 

 

 

 

 

 

 

 

 

 

    

 

 

      

 

 

      
 

 

 

 

 

yilesze A'STHANOSHOVr] O6BE0ES BCOD-SH LOSE LSsaONe Iva ANVdWOO ONVITSHZ, NOLLVUOdNOD|sLOe/e/t
ONVEHOVOS O35 OdL/01-2b-MVd 9 SOINOYLOS13 YNIHO ATVHdSv YANGHVD
S$ GALVOINNA N38 SVH LNAWdIHS
SIHL LNSWAVTHSCNN OLLAHLNAS:
SueoLzz VO"HYNNVAYS somaya OSLIAN ALVARd| AYODISLOZEL/L
NSAOM SNS TATION AT SOUSWid YaaAl JWHdSv YaNGHYD
Oy}o9612 VO'HYNNVAYS| GALYNINY1 Soluavs GSLIWM ALVAdd dvOd/eLozsi/t
NBAQM ANSTAIdOUdATOd SOLLSW1d YaSA JivHdS¥ YaNGYvO
OnlzoL1z WO'HYNNYAYS: OALVNINVT SoMa CBUAMSLVAId] > dYOD|SLOz/eL/L
NBAOM SNSTATAOud AT SouSVid waa AivheSy ya
On|[SLZLz VO'HVNNVAVS GSLVNINY? Solus v4 CALLIN ALWAldd dyOO/sLozal/t
NAAOM SNI1A1dOudAIOd SOlLSVid YAN JIVHdSY YSNGuVD
MOBOLZ VM'STLLLVSS) ¥ls0es A00S-SH| Gauv10sd LON NOLLVEOdHOD/SLOc/Le/t
OM ESPO-dt-V OS STVINELVIN] AqVHdSy HANGS
ONDIOWd.GOOM ANY NIVENOS)
LON S300 LNSWeIHS SIHL
SL1d0¢=SONdOy LNSWAVTESONO
GINSAH NSAOM-NON!
Oy|SLoer GW'SyOWIL va 2b0z bb 'eb:1d SN SO9CE “Id Ve] ~NOLVHOdsOO GaLIAM ANYdWOO NOWLWHOdHOD|SLO/L et
O€LLZd ON Od O£06ZLZE ‘AGOD SH] SO9ee Ta'VdWVL ANNSAY HL LSVv3'+e1 LIWHdSY| YACMOd IVLAW AHL L1vHdSv YaNaYvd
€266150'0NOsVAS JID AYAANSG yaNayvo
dO SWYAL (SAMOS WNWININGES2)
OLS2 LW SLSVd WOININNTY|
Dy raped YO'HVNNVAYS SoMg vd CaLINN SLVAldd) duOO 8 Oz/Le/-
N3AOM SNITATEONA AIA SOUSWId Yaa) JivHdSy YSN
n{szeet s'SS0V19uSAR 0006Z1ZE SH SzeL NN d3yuVv1030 LON “dAdOS[sLoziz/t
LYOd} bv OWI PLO6ZL/O S89e7/0 NIDINO| 41WHdSV YSNaUvS
N30SMS 31S WNINIWNTY!
I9zest 7d SAQVIOUSAS 0082) Gauy1930 LON ‘suo aise
4LuOd SH ZBS6Z.L/O 6t0¥Z/0 NIDINO| JWHdsy uanquye
yIzEg6e VM'STLLVAS} 06€05$ 30O0-SH LNSWAV1YS NN ANVdWOS ONVICSHZ! NOILYYOdNOO|aL0z/az/t
OLLAHLNAS O6E06S SOINOYLOS13 WNIHO| 11vHdS¥ YaNaYvO
3dO9-SH OM F000ONZFS-HV4 9
S$ GA.LVOINNA N339 SVH LNSWdIHS
SIH1 LNAWAVIYAGNN QLLAHLNAS!
MlogzeL W's EON 0606s ANVdO9 ONVIFSHZ NOILVEORNOD|81-02/08/1:
BCOO'SH' BMS SZrZESEONF IVS! SOINOULOSTS. VNIHD J WHdSv YSNGHyS|
ONVEHOVOS OF 0082 LNIVHV 3)
IS GALVOINN 4 N3a@ SVH LNAWdIHS
Ss! KINA
ylacozr VM'a1LLVAS YON] dor=SOrdOP| ONIAVEL| NOILVUOdNOD|SLOZ/LE/L
ANSWAVTSSGNN CldsAH TWNOLLYNYSLNI LIWHdSV YaNGYVO
N3AOM-NON PL€099 3009-SH NAGIYA NYNNHO
EMS e88szsecadON# IVs ONYE#OVOS!

 

 

OOBLINLV DS STVINZLVA
ONINDVd GOOM ANY NIVLNOD|
LON S3Cd LINAIWdIHS SIHL
S11d0v=SOud0y LNSWAYIESONN

 

 

1g¥8AH N3AQOM-NON.

 

 

 

 

 

 

 
18-cv-01487-RAJ Document 1 Filed 10/11/18 Page 23 of 77

Case 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

  

 

  

 

 

 

 

   

 

 

 

 

SySoer YO HYNNVAVS| drs WAWININGEZ) GLT ANVdIWOO) NOILVHOSUOO|ZVOZIZULE
OL92 LW SS Vd WINNT! YECAOd TW1SW BHU
wizesee Wagon ‘OB06E06S ANWdWO9 ONVIFSHZ NOLLVHOGOO|ZbOZ/Se/rt
3000-SH LNSWAVTYSONN SOINOULOATA YNIHO JTVHdS¥ YNGNVO
SILLAHLNAS O606E065
3dOO°SH ozec0gegONFTVE!
ONVEHOVOS OO0SZLNLY O
iS GSLYOIWNA N339 SVH INAWdIHS
SIHL LNSWAVISSIONN SULSHLNAS
Oyjoreee VO HYNNWAVS| SOMBV4:-NSAOM SNS TAGONGATOd CaLINITALVAlud duOo| LOO
SOUSV 1d WIAA vHdSv HaNGYVO
yf9SZ6L JS STHANOSHOVE ‘0606€08S ANWAWOD ONVIPSHZ NOWLVNOdNOO| ZLozeiee
3G00-SH Zzesoscs NEVE SOINONLOS7A WNIHO LIvHdS¥ YSNGYVd
ONVEHOWVOS OF Od LZOL-2b-Mv4 O
IS QALVOIWN N33d SVH LNAWdIHS
SIHL LNSWAYTHS0NN DILSHLNAS
DHSPOoL VO HYNNWAVS "SLS¥d WHINIATIV GLTANVANGS NOWLVHOdHOD|ZbOzrerer
ua Via aH JwHdsy sanauy9)
yfesz6r Wagow 608069 ANVdWOO ONVIPSHZ NOILVHOdNOD|ZiOe/r/er
FdQO-SH Feasogeg ONFTVE SOINO¥LOS13 WNIHO JIWHdSv YaNGYyo!
ONVEHOVDS O08/LNLY 9
S GALVOIWN N33 SVH LNAWdIHS
SIHL LNAWAVTYSONN OULSIHINAS
Onireeee VO HYNNVAVS| SOMdvd NSAOM SINS TAdOudATOd CALAN aLvAlua auOo|zboemleb
SOUSVId WSFA] wis waNauvo!
onlpreze VO HYNNVAVS| Soludvad NSAOM SNaTAdOudA TOd GaLINN SLVAlNd ddOO|Z0z/vieb
SOUSV Id YaSA LivHdsyv YSaNayvo
Oulosoze VO HYNNVAVS: GaLyNInV] GaLIWN ALVA duOofzboeipier
solugvd NIA QUdAIOd| SOUSV1d YaSAL VHdSv yaNaNvo!
looove WW LLvas| pleoes 3q00) ONIGVaL NOLLVUOdYOO|ZEOZ/OL/21
“SH BrSSZ9EHONFIVE ONVEHOVOS TWNOLLVNUALLNI LIVHdSV YSNGYVD
OORLLNLY 9 S STVINaLVW NNGIYy NYNAHO
ONDIOVd COOM. ANY NIVLNOOD
LON $300 LNSWdIHS SIHL
S11d0h=SOydOr LNSWAVINSONN
OGIMGAH NSAQM-NON
oulgaerz YO HYNNVAVS| Soluav3 NSAOM SNA TAdOUdATOd Calin aLwAlda auoo|zroovier
SOlULSWd 333A
Snlzroee YO HYNNVAVS] SOlMEV4 NSAOM SNa TAdOudA Tod CSUN SLVARd zroz/oveb
SOLSVId YASA LivHdsv YSNaNVO
ooore WMS iLivas Vie0ss Sd0o-SH ONIOVEL NOLLVHOdNOO}Z Oe/Zb 72h
EMS SSS79CEONH IVE ONVEHOVOS AWNOLLVNUSLNI JWHASV NANGavO!
OOSLINLV OS SIVINSLYW NOGIV:NYNOHO)
ONDIOVd COOM ANY NIVLNOD
LON S300 -LNAWdIHS SIHE
SL 1d0v=8O¥dOr LNSWAVINSOND
GING AH NSAGM-NON
Snlezerz YO HYNNVAVS| SOluaVd NSAQM SNATAdONdATOd CaLIWN aLVARid duOo|Zroz/etiet
SOLSVId YSSA JvHdSv SaNGuyo!
wjersee WANS LLLWaS| 086069 Sd0O-SH SsercorgONe Iva RNVEWOS ONVIPSHZ NOI WROdNOO|Z 0zIPzEL
ONVEHOVOS O0RZINLV SOINOULO373 VNIHO JvHdSy waNcuyd)
O'S OSL VOINN Nad SVH
JNSINdIHS SIHL INSWAVINSONA
OLLSHINAS Becoss 300
RK
on|sroez VS HYNNVAVS] SOlav4 NSAOM SNS 1AdONdA1Od GSLIWN SLVARd duo] Zboz/oe/2b
SOMSV id YASA JIVHeSV YSNOYVD,
§zisee TVWaniow oeenes ANVAWOD ONVICSHZ NOILVEOdNOO|Z Foe erer
3COS-SH BMS erepzocdoNwiva SOINOWLO31S YNIHO| LvnaSv WaNGUVO
ONVEHO¥9S DOBZENLY
9S: GSLVOINNA Nad S¥H
NSW HS SIL ANSWAVIESCNA
OUSHANAS 086089 3009
“SH ANaWA 01 Oi:

 

 

 

 
 

 

 

 

 

 

 

  

 

 

 
18-cv-01487-RAJ Document 1 Filed 10/11/18 Page 24 of 77

Case 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

      

 

 

 

 

 

 

  

 

 

 

   

 

 

MP@SZ6L Tv'STIGOW O60SE0ES: ANVdINOS ONVIFSHZ! NOLLVYOdHOD] Lb 02/EZ/6
30O9-SH SMS CZzE9/SCGONF1VE) SOINOY.LOSTS YNIHD LIWHdSvV ¥3NduvO
ONVE#FOVOS 008ZLNLY 2)
S$ CALVOINNA N33g SVH LNSWdIHS
SIH1 LNSWAVIYSGNN SLLAHLNA:
oesel eer BLSVd WAINTAN TY Q3yv7020. LON "AdOD|LLOt/ae/6
AYOd! LWHdSy YENOYVD
H/ZLS6e Wa1Eow O606E06S ANYdWO9 ONVIFSHZ| NOLLVeOddOD) Zb07/0E/6
AGOO-SH MS L9POssedONF IVE SOINOY.LOSa WNIHD) LWHdSV YSNdYvD
ONVEHOVIS OO8ZENLY
28 G3LVOINNS N338 SVH
ANZINIHS SIHL LNSWAVTYSONN
DILSHLNAS 0606E06S 3009
“SH LNSWAVTYAGNN DILSHLNAS
OMOLoeb YO'HYNNVAVS| {SOMOS WNININIING%E2) SN SOSES FA VdWL| -NOMVYNOdHOS CALAN ANYdINOD| NOLLVYYOdNOD! LL0z/oci6
O1S2 JUN ALSVd WOINIATTY] S088 Ta"VdWLSONSAV HZ LSva‘Loty JUYHdSY) - SSQMOd AWLSW SL LividSy sAaNdHVv
MENONYS:
ISSZ6L YM‘VWOOVL OG06E0ES| ANYdWOS ONVIFSHZ NOILVHOdHOD|ZEOZ/Z/0L
300O-SH PZessses ONF IVE SOINOYLOS13 YNIHD LIVHdSv YSNdYdvD
ONVEHOVOS OM 8981 ZLGA-yVd O
S QS.LVOINNS N33d SVH LNSWdIHS
SIHL LNAWAVIYSONN SILAHLNAS
DHIL8Oes VO'HYNNVAVS| Soda V4 NSAOM SNS AdONdA1Od CALI SLVAId ddOO] 20/8/01.
SouUSvid Y3S35A LWHdSy YeNguvO
OH]O+961 VO'HYNNVAVS| ObS2 LW 31LSVd WAININN TV) SN SO9te 14 VAWV1] NOILVYYOdYOD 3.1 ANVdAOD NOLLVYODHOD|Zb02/07/01
SO9CE T4'VdWVL ANNSAV HLZ LSVS'LOLy LIVHdS¥} YS0MOd 1VLAW 3HL LWHdSv YSNdevD
YANCY VO.
MiSLSet WsTe0n os06E0ES: ANVdWOD ONVIPSHZ, NOLVeOdHOO| Zb0e/ec/01b
BQQO-GH 1ZeeeScd ON iva! SOINODYLOS13 YNIHD JWHdSY YBNGuVD
ONVEHOVOS OO8ZENLY D
IS GALYOIWN4 Na3e SVH ENSINdIHS
SIHLENTWA TIDHSWINOD
LINOHLIA “SYTTION JO FINS)
LNG, NAS S
wlers6e T'S taow O606E06S ANVdIWO9 ONVIFAHZ) NOLLVeOdeOD| 2102/87/01
3G00-SH SMS OLessscd ON lve SOINOYLOST1S VNIHD LIVHdSv YaNdavS
ONVO#OVOS 008ZLNLV|
9S GSLVOINNA N338 SVH
ANSWdIHS SIKHL LNSWAYTYSONN
SLAHLNAS 0606€06S 3009)
“SH_LNSWAWISSGNNA DILSHLNAS
OHISLOSL OW'SYOWLIV8| -SZ66L5C' GNOdVES 41D ANSANSG SM S08EE Id VdWVL] NOLLVYOdHOD| GaN ANVdIANOD| NOLLYHOdMOOLLFOZHLL
430 SWH31 (SGMOS WAWININGEZ)) S09et Ta‘VdVL SANSAV Hid 1Sv3' LoL LWHdS¥}" YAQMOd TVLAIN AHI LWHdS¥ SINGUVO
Ose rT YANGYYS:
99261 1a‘ STHANOSHOY VLLeGSeaONe IVE ANVdWO9 ONVIFSHZ| NOLLVEOdHOO|ZF0c/o/E EF
DONVE#HOVOS Dd.1Z0b SOINOULOSTA YNIHD| LIWHdSYV YSNdevO
“Zi OS GSLVONNNA N33d SVH .
LNAWdIHS SIHL 06066065 3009
“SH LNBSWAYTY3ON0 SILSHLNAS|
Mizlsee “Wag O6O6E06S) ANVANOS ONVIPSHZ| NOLLWHOdMOO)ZLOZ/Ob/LL
3QOD-SH:" AMS ¢2266SC8 ONE IVE SOINOYLOSTS VNIND LIWHASY YENGY :
DNVEHOVOS Od1201
“LL.D 8 GALVOINNS. N338-S¥H
INAWAIHS SIKL INSWAYTESONA
OMSHLNAS O8NBC06S BIOS. 5
HLNAS:
DIS 96L VO'HOVad ONOT (SAMOS WNWININGEZ) G11 ANYdWOS, NOMVeOdyOD| Zb0z/SL/4tL
ObSZ LW 31S Vd WAININATY, 43B0MOd WLai SH. JIWHdSV YANGYVD,

 

 

 

 
   

 

 

 

 

 

 

 

 

 
18-cv-01487-RAJ Document 1 Filed 10/11/18 Page 25 of 77

Case 2

 

wseres

VO'HYNNVAYS

Byonl

+L 6OLZ822:0N 8S 2102-20 LG
2600 ‘ON SOIOANI V'S'N'sogee:

Ja VdWVL 3I0-ANSANAG 40)
SWYELL (SAMOS WAWININ%¢2) OF92)
LW SiS¥d WNININN TY SOM Ose]
X-SWNUO prt IND SOM OO'setee
NIVINOS OL. GIYS “104 1402x2!

 

WIS6S6L

VO'HVNNVAYS)

SN SO9ee Td VdWvi ¥'S'N'sogee!
Td VeIWVL SNBAV Hid LSS‘ LOLP!

NOLLVHOdHOD
LivHdsSv
YaNGUVO:

CALAN ANYaNOD
YAGMOd WVLSIN AHL

NOLYeOddOD
DWHdSY eaNONyYO

LbOzBL/S

 

fayowl

YVL TWLOL SOM 000'00081 LM LSN
IWLOL SOM O00'S6S6L LW SSOND|
WLOL YSN'‘so9ee Td ‘Vd

IO SIME LNSWdIHS (Saros
WNWINIW %€Z) OFS2 LN B1SVd
WNININNTY SO» 09z X SWNYNA

22 10402 X £0 LS Vd WAININTY

LIVHdSV

MSNAYVO VdNVL OL dIHS 2292-2pz(eL9)

Xv LOLZ-epz(e1e) TaL ‘v's'n‘sogee
1d ‘VdWVL “SNNBAY HLZ LSva ‘L917

NOMLVeOdYOD|
AIWHdSY
¥YaNOYVD

O3.LIWN ANYdiWOd}
YsOMOd 113 AHL

NOILVeOdsOo
LWHdsy ¥SNdYVYo

Lb0Z/07/8

 

AIZLSBE

WAN STILL VAS:

OBDBE0ES BIOS!

“SH LNSWAVTSSONN OLLSHLNAS,

O606E06S.3009-SH LOCOONZES D

S$ STWIRUSLYW. DNINOVd GOOM ANY,

NIVLNOD LON S300 LNSWdIHS
is . 2

 

HI9GZ64

WMS 1LLVaS

ANYAWOO ONVIPBHZ|
SOINCHLO374 WNIHO|

NOLLYYORHOS

LWHdSY YSNGHYS]

ogee

 

O606€06S 3JOD-SH LOODONZ}S 3}
S$ J3iVOlWNa N33d SVH LNSWdIHS
SIHL LNSWAVTYAGNN SILSHLNAS

 

ANVdWO9 ONVITSHZ
SOINOYLISTS VNIHD

NOLWVeOdsOO|
LIVHdSV YaNGYVO

LLOz/Le/e

 

jPSZ6L

"1 STHANOSHOVE

O606E06S ACOO-SH GMS}
SEQBOSESONF IVE DNVE#OVOS|
SBSS9LN066 SOD WWOS 6604121 3
S$: GaL1YOINN N339 SYH LNSWdIHS
SIHL LNSWAWTHSGNN OLAHLINAS|

ANVdINOD ONVITSHZ)
SONOYLOFIS VNIHD

NOWLVaeddOD
LVHdS¥ SANOQeVO

LLOTES

 

HYSSZEL

 

VM 'STILLLYas|

0606E06S 3COO-SH 4S00GONZIS 9}
S$ SIVIMALVW ONDIOWd GOOM ANY

NIVLNOO LON S300 LNAWdIHS
SIHL LNSWAVTYSGNN CHSHINAS|

 

O1S698).

OW SYOWLIVE

ANVdINOS ONVITSHZ
SOINOYLOSTS YNIHOD

NOLLVeOd OO
LiHdS¥ ¥SNdYdvO

LO2/L/6

 

"QHOAVaS 31D ANBATTAG
4O SWHAL (SAMOS WNIWININ%EZ)
* OLSZ UW ALSVd WNININTTY,

 

H/9SZ6L

v‘STIGOW

OL ANYdIANOD
YSOMOd WAS SHL

NOL YeOddOD
LWHdSY YENGYYD

£bOTILIB

 

O606E06S|

FdOS-SH O8-69Sead NF iva
ONVEHOVIS OdL20t-2t 9

$8 SIVINALVW ONDIOVd GOOM ANY
NIVLNOS LON S300 LNAWdIHS

 

SIHL_LNSWAVTYSONN SILBHLNAS

 

 

wlerses

YAVAOOVL

 

ANVdiWOS ONVITSHZ
SSINOYLOSTA VNIHD

NOL V8OdeOS|
LIWHdSY YANDYVD

LLOZ/EL/6

 

OGOBENES:

8HQO9-SH INSWAVTYSONN

OLHINAS O608C06S

BQOD-SH tzo1escs One iva

ONVEFOVOS 88lP2)5d'O

S OALVOINN N3ag SVH INSWIHS:
LINS f

        

 

*y9SZ6L

T'S TIGOW,

ANVIOD ONVITAHZ
SOINOY LOS 13 WNIHD|

NOLLYxOdYOD t bOC/SL/6

LVHdSY SENQuYo)

 

        

" H009-SH pSee.Sed ONA IVE

ONVE#OVOS SLES9 0
S$ OSLVOINNS N33d SVH LNAWdIHS)
SiH. LNSAWAVINSGNN OLLSHLNAS|

 

 

49SZ8b

 

 

YM VINOOV EL

ANVdINO9 ONVITSHZ
SOINOYLOS14 YNIHD|

NOILVeOdYOD
LVHdS¥ YaNdYvO

Lb0Z/9L/6

 

Qeoeeoss
BOOO-SH. GMS PeEsescdONs ive

 

 

ONVaHOVOS OM" B98) 2b83-V4 9
IS G3LVOWN NISd SVH INAWdIHS
HL LN S30 .

HAV IYSOND SUABLN,

   
 

 

 

 

 

ANVEHOO ONVICSHZ
SOINOULOSI13: VNIHD!

 

NOLLVHOdHOD)
LWHdS¥ YaNduy)

LWOZETIB

 

 

 
18-cv-01487-RAJ Document 1 Filed 10/11/18 Page 26 of 77

Case 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HizLsee WAS vas OsG6E06s S05: ANYdINOD ONVIPSHZ NOLL VeOdNOSIZLOTSL9.
“SH LNSWAVTYBONN OLLSHINAS SOINOYLOS 1A VNIHO| LIVHdSY SANQHYD|
O606E089 3COO-SH LOOCONALS 9}
S CALVO NAB8 SVH LNAWdIHS
jS6s6+ Vo'HOVSS ONOT [BYOWI "$0°22:1 G Szzr11 SSLVLS GSLING| NOILVYOduOD| OSLIWM ANVYdAOS NOLLYYOdHOO] Zb0z/0z/9
‘ON Od LL0Z"P0'bZ: LG SLZ919S:ON] SO9ee 14 VdINVL SNNAAV HLZ LSVa ‘L9be LIVHdS¥] YAQMOd IVS AHL LIVHdSY YANCY VO!
8S LL02'v0'F Z:L0 2100:ON SDIOANI ySNQYVO fe
V'S'N ‘soB06V0 HOVAG ON O1
ald Ay SAMaG JO SWHaL (sanos
WN INININ%€2 ) OLSZ LW SuSVd
WN ININA TY SO 0S¢ X SANYO ZZ)
HAZLS6E AVSTIGOW ososenes ANYdWOS ONVIPBHZ NOLLVEORNOO LOZ 7/9
BQOO-SH LNAWAVINSONA SOINOY LOS TA. YNIKG! LvHdS¥ YENGeyo)
OLLSHILNAS. 06085065)
BOOSH LospescsONe IVa
ONVAFOVOS Dd.tZ0b-21'9
IS GALYOIWN4 N3a8 SVH LNSWdIKS
SIHL INSWAYTYRGNN O13 S
Ai9SZ64 VWA'SILLV3S] = O606E06S SGOO-SH LOOGONZ1S 9 ANVdINOS ONVIFAHKZ NOLLYYOdHOD)ZbOe/O/2
S$ O3.LVOINNd Naas SVH LNSWdiHS| SOINOY.LOATA YNIHO| LIVHdSV YANGYYS|
SIH INSWAVTIYSONN SILSHLNAS
HieLser “W's Na0W! O606E06S SGO9-SH ANYAWOD ONVIPSHZ NOVHORNOOZbOZZ/Z
Sby0182 OS GSLVOINN Naao:SVH SOINOYLOSTS VNIHO LWaHdSV YaNadHYS
LNIWdIKS SIKL LNSWAVTESONM
SLLSHLNAS 06066068 AGO
LNSWAVINBOND OLLAHLNAS
>/9SZ6L YM'SILLVAS| 0606065 SGO09°SH LOOGONZ1S 9 ANYdWOS ONVIFSHZ NOILVHOdHOD| Zb0Z/SL/2
IS OALVOINNA NAA SVH LNAWdIHS SOINOYLOZ13 YNIHD LAIVHdSV YSNGYVO
SIHL LNAWAVIYSGNN SILSAHLNAS
A9S26) Ja STUANOSHOYE| O606E06S SGOI-SH SPrrOLéd 3) ANVdWOD ONVIFSHZ NOWLVHORNOO| LOCA 2/2
IS OSLVOWN N38 SVH LNSWdIHS SOINOWL0313 VNIHO: LAVHAdSY YSNGYVS|
SIH.L INSWAYTHSGNN SILSHLENAS!
WleLg6e YMW'SILLvas| O606E06S GOD ANYVdiNO9 ONVITSHZ NOILVYOdHOOZ Ott ad
“SH LNSWAVTY3GNN OLLSHLNAS| SOINOYLOS1S VNIHO} LIVHdS¥ YaNGYYS:
Q606E06S AGOO-SH LOOGONZLS 3:
S GSLYSINNS N338 SVH LNSWdIHS
SIKL LNSIWAVIYSONN SILSHLNAS!
HISSE6E: Twigon N6G68069:30G0D-SH; ANYdWOS ONVITSHZ NOLYHORHOOHOgz 2/2.
Srr0l62 2S GALVOINAY NI38 SVH SONOYLOZTS VNIHO LIVHdSV YING
ANAWdIHS SIH INSWAVISSONN|
OMBHLNAS O806E06S 3Q09!
: “SH_INAWAYIMSONN OISHENAS
AI9SZeL VM'STLLVAS}| 0606€06S SCO9-SH LOC0ONZIS 9 ANVAWOS ONVITSHZ NOLLVYOdNOD] 207/872
S GALVSINN N338 SVH LNSWdIHS| SOINOYLO373 YNIKO| LIWHdSY YSNOYY9)
SIHL LNSWAVIYSZONN SILAHLNA!
WIziSeE WW A1LLvas GALVOINNS NAa8 ANVdIO9 ONVIPZHZ NOW VeOddOO|Zb0zc78
SVH_LNAWdIHS SIKL O608f0es SOINOYLOS1S. VNIHO LVHdSY. wanauvel
SGOO-SH:INSWAYTESONN
OLLEHLNAS.LOOGONZES|
95 OB1V0INN4 Naan Sv
ANFWdIHS SIH O66e68s 300:
“SH LNSWAVINSONN SILA ENAS
Mj9SZ6b W'sT180W O6€06S 3GOD-SH 1SP0-ZE 3 ANVdINOS ONVIFSAHZ NOLLVYOdNOD] ZL O2/p/8
S GSLVSINNS N33 SVH LNSWdIHS SOINOYLOATS VNIHD) LIVHdSV YANGdvd:
SiH1 INAWAVIYAGNN SILAHLNA:
MIOSZ6L WT gOW! OBEOES AGOO-SH bSPO-LE SIs 9 ANVAWOS ONVIraHz| NOILVYEUOdDHOD|ZbOZIZL/8
i G3LVSIWNd N338 SVH INS IHS SOINQNLOSTS VNIHO} JIVHdSV. YaNdYVYo .
ANSWAVIYSOND OLLSHIENAS!
I9SZEL VA'STLLVAS| =060606 SGOS“SH LGOGONZIS 9} ANVdWOS ONVIFSHZ NOLLVYOdHOO)Z107/21/8
S GSLVSINNS N33 SVH LNSWdIHS SOINOYLOAT3 WNIHD| LIVHdS¥ YANCY;
SIHL LNAWAYIYAONN SILAHLNA

 

 

 

 
 

Case 2:18-cv-01487-RAJ Document1 Filed 10/11/18 Page 27 of 77

 

 

 

 

          

 

 

        

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

y]eszer WM 'VOOVL! 06066069 ANVd WOO ONVITSHZ NOILVYOdYOO|Z10z/91/S
AdOO-SH GMS 8L6z-SesONATVE SOINOY.LOA1S YNIHD JWHdS¥ YANGYVS
ONVEHOVOS 6602191 9
S STIVIMALVW ONINOVd GOOM ANY
NIVLNOO LON SSO LNSWdIHS|
SIHL LNSWAVTYSONN OLLSHLNAS|
wiz see WAN'VINOOVL os0BE0eS ANYAIWNDS ONVITSHZ! NOWVEORHOO]s FOZeL/S
30OS-SH INSWAVTYSONN SOINOYL0913.YNIHO LAWHdSY¥ YSNGYVO|
OLLSH.LNAS O606E068S
3000-84 e9pz StaONF IVE
ONVEHOVOS BBL VOlad 9
S$ STVINALYW ONDIOVd GOOM ANY}
NIVINOO LON S300 LNSWdIHS'
~s6ser QW'SYOWILIVS| «= [SHOW] 102"b0'2 2:10 €8h 6Ld:ON SALVLS GSLINN| NOLVYOdHOS| GSLIAN ANVdiWOo NOLLYYOdOD|ZLOzs7/S
Od 2102°€0" 82:1 ZELPPOS:ON| SO9EE Id VdNVL SANSA HLZ LSA ‘LOL7, JWHdS¥| YS0MOd TVS SHL LTWHdSV YSNGYV9)
AS LL02°E 0°82. PPPO:ON yaNnauyo
HOIOANI VSN £266LAC'duOav 3S
JID Au SAITSq JO SWuaL (Sanos|
WN WININGEZ ) OLSZ LIN ALS Yd!
WN INININ TY SO 0SZ x SWNYG ZZ) .
MiSsze} YM VINOD. ANVGUIOO ONVITSHZ, : ROUWTOIUOS|TOETTS
SOINDN LOS TA VNIHO JLIVHdSY HaNGYvO!
yjeze6t JA‘S30VIOUSAa Gayv1030 LON *ANOO|Zb0z/Z4/9
1YOd] by OWI 2SZZ7L/O LLLEZ/O NIDINO LIVHdSV YBNGYVO)
N3QaMS SLS¥¢d_ WOININOTY!

 

 

 

 
 

    

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
  

 

 

    

 

 

 

 

 

 

ebrEr d' VAAL SLYSZVEGON FIVE ONVEHOVOS ANVdNO9 ONVIFSHZ| NOLLVaOdNOo|stozaL/2t
MHPSLZLZ OS SIVINELYW ONDNOWd SOINOYLOSTa YNIHO i TWHdSv YaNGYYS
ed GOOM GNOs ON ose0es 300
MR “SH INSWAVIMAGNN SILSHLNAS|
qe wie0eer Ta SAQVIOUSAS o6e85Z2.1/0) Gauv10a0d LON “AuODISLOZ/OL/ZE
oO LYOd|. py97Z/O. MANIVLNODOP/L= NIDTHO! VHS MANGYYS
oO NSCSMS 31SVd WOININNTY|
Cl Syosset VO'HOVad ONO “BLSVd WNININM TY] GL ANVdiNOO) NOLLVHOdYOD|Z10z/01/1
YEQMOd VLSI SHL A VHdSv YaNGYVD
wo Oylosset OW'SYOWIL IVE "SLSvd WHINING GE ANVaNO3 NOL VWHOANODIZ Oz
oD YSQMOd W133 JWHaSv waNoUVO
oO loser VO'HYNNVAVS'! **(SGNOS WNWININ%EZ) SN sogee 14 WeWVL V'S'sogee] NOLLWHOdNOO! —GSLIWM ANYaWOO NOILveOdHOd|Zboz/zz/t
oa O1S2 LW SLSVd WNININNIY| 14'VdWVL SNNBAV HLL LSVa'ESLe LivHdS¥] YSOMOd 1.13 3H AqVHdSV YaNGYVD
YaNGYYS
co yigeser GW'SMONIL IVa ““{SGPIOS WHIWININ%EZ) SN S0980 "14 VAL YS'N'sogee] NOLVEOdNOO! “GSLIWN ANVAWOO! NOL WeOddOO|ZL0z/b Er
oS O192.LW3LSVd NINN “ld Ve SPINBAY HLZ LS¥a'+91F) LIWHdS¥] . HAQMOd WWiZN SHL AWHdSv YENGUYD)
~~ MANGYYO! -
od Onjseset VO'HYNNVAYS "SLS¥d WNININNTY| aL ANYdWOO NOILVHOdUOD]Z10z/F /Z
od YSCMOd IVE SHL AWHdSv YANGHYS
oO yilezest Wd'SS0VIONSAS szer.NA aauviogd LON] "dNOO|Z LOZ
a L8Od] bp OW SLE9z.1/0 £2227/0.NIDINO DWHdS¥ HaNGUYO!
_NSGEMS 3LSV¢d WOINIAD TY)
TC ©0886! OW'SYOWIL Iva "31S vd WNINIANTY GL ANWdOO NOILVeOduOO|Z1L0z/ez/z
a YSQMOd IVS SHL iWHdsy yaNaYyo
— 5» [Seger vo SHON SOT "BLSvd WHINIANTY| O17 ANVANOO NOLLWYOdNOS| Zl0ze7e
LL YSCMOd WISN SHE AWHdSY NaNGUYO!
ylosse: VO'HYNNVAYS “(SAMOS WAWININ SN SO9EE Id VeWVL V'Sn'sogec| ~NOLLVEOdNOO! = GALIWMT ANYdWOO NOLLYHOdHOO|ZLOZ/PLIE
a4 %EZ) OLSZ LIN ALSVd WNININMTY Jd ‘Wd SANSAY HLZ LSVa ‘LOL LWHdS¥) Y3QMOd WSN 3H LOWHdSV YANGUVD
YaNGYyS
Sc iseseL VWO'HYNNYAVS “(SENOS WAWINIAGEZ) SN goece ty Vaiv. VS'soeee| NOLiVHOdHOO!  GSLIWM ANVaWOO NOWLVHOdOO|Z10z/8L/e
wo OLS2 LW 3LSVd WNINIANTY 4a ‘VdIVL SANBAY HZ LSva'LoLP LivadS¥| -d3GMOd Wa FHL DivHdSv WANGYYD
SNay
E di]s6ser XI'NOLSNOH “(SAMOS WNWININGEZ) SN s09ee Td VAL W'S'N'sogee| NOILVYOdNOO! GSLINMT ANVdWOO NOLVeOdUOD]ZLOz/6L/E
5 OLS2 LW 3iSWd WNININATY| JA'VdWL SNNBAY HLL LSVa' Lobe LVWHdS¥| Y3OMOd TLS SHL LTWHdSv ¥aNGYVD
YaNGYVO
A yisese. YO'HYNNVAYS ““ISGNIOS WAWININGEZ) SN SOSCE la VAAL VST) S098e] NOLL VHOdHOS|” ~~ GELINN ANYdNOS NOWVHOdHOO!Z Lozi
0192 IN. ALS¥d WHININMTY, ld'VeWL SANSAY Hid LSVS‘toLe| JVHaS¥} . NBOMOd 113 SH WHdSYV SSNGHYD!
: WENGSYD|
> yfozeet 14° SAOVIOUSAS * 0006Z}ZE SH 2292/0) dsuv1930 LON “AYOD|ZLOZ/L/y
<x LYOd $1.622/0 31Svd WNINIWNTY| AIWHdSV YaNGYY9
o Migeser YA MIOSUON HOW] SSLVISGSuNA| NOWVeOddOo!. Gann TAYE NOLLYHOdHOO|ZLOzILy
1 MLNIO-010-7°0F16 10 2868Lc'ON]” SO9EE “14 VdNVL BNNSAY HLZ 19V3 “LOLP JiwHeSv} SB0MOd Wa SH AAWHdSV NBNGYYO)-
Od 2b 62°20'60:10 ZBBN6EE:ON) YaNGHYD|
0 GS 2102°20'60:L0 82€0:ON
st JOO ANI €266b4G'aNOAv 3S
od 310-A¥.3AITSG JO Swe (SaNos|
oO WA WININ%E2) O92 LN BiSVd
> WELINIWI IW Soo OS¢ X SNNNG Zz
oO y}9zee+ 7a’ SSQVIONTAS oo0ez$ze| d34v7030 LON “ddOO|ZL0z/P L/P
1 LuOd SH 622920 91622/0 NIDIYO) JVHdSv YSNGYVO
0 N3GaMS 3LSVd WOININNTY|
od yleese: YO'HYNNVAVS| “S0NOS WANININMEL| , SN: SOSEE "14 VAL Y'S'N'SOSEE!  NOLLVEOdDHOO! OS.LIATT ANY¥dOD| NOMVEOdHOS|ZIOZSS
rw : : 0192 LSS Wd WOININITTY: Ala Vea SONSAY Hid isva'1 917, JLIVHeS¥ . NECMOd TVLSW SHI LWHdSY YaNGUYS
wo yl9sZ6L WM 'YWOOVL a606E06S) ANYdINO9 ONVIFSHZ| NOILYeOduOO|2Z10z/9/5
a . 5d00-sH reposseaON#IvE SOINO¥LOSTS YNIHO LWHdSY YaNdYVS
ONVE#OVOS 861PZ13d 0
O S$ QALVOINN N39 S¥H LNSWdIHS|
SIHL INSWAVINSONN OLLSHLNAS!
yisese: - OW SSOWLL Wa ““"GBGROS WAWININSEZ, Sf SO9EE 1d VAL V'S'N'SOSee!” NOL VEOSHOS| GEL ANYdWOO| NOLLVEORUOO|Z LOC LS
Ob92 LIN StS vd WHININTY, JaWAWYL SANSAY HLL 1SVa' Lory LIHES¥|  WaOMOd WLW HL JWHdSY HENGY YS)

 

 

 

 

 

 

 

 

 
18-cv-01487-RAJ Document 1 Filed 10/11/18 Page 29 of 77

Case 2

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

   

 

 

      

©Onfossé VO'HYNNVAYS) “(SGNOS WHWININ% EZ) GLTANVdNOO] NOILVOdUOO|SLOZ/SL/OL
OLS LW ALS ¥d WNININD TY: YSOMOd TW13W 3H JVHdSy YSNGYV9
y[oeseL YO 'HYNNVAVS| “(SANTOS INMININIING EZ)! SN SO98E Td VAIL V'S'N'SOREE] “NOLLYHOdYOO! CALAN ANYANOD) NOLLVHOdHOO[SLOZ/SL/0L
OLSZ LW SiSvd WAINIANTY d'VdNVE SNNAAV Hi LSva'EaLy| LIWHdSV}. daOMOd WIA SHL LWHdSV-YSNGuVO
yaNaayo|
Herrer VA'WWOOVL]  O06€06S 3COD-SH LOOGONSLS OS ANYVdWO9 ONVIPSHZ NOI WaOddOD] 9402/2 1/0b
SIVINALVW ONINOVd GOOM anos} SOINOULOSTS WNIHO| ATVHdS¥ YSNGYYO
ON LNSWAVINSGNN OLLSHLNAS
Wierres YA VANOOVL LOOdONSES ANNO ONVITSHZ NOLLVHOANOD/SLOz/Zt 701
OS SIVINSLVW ONDIOVd SOINOYLOSTS YNIHO LWHdS¥ daNaHvo
GOOM GMOS ON oseoes AGS,
ylosser VO'HOWa8 SNOT “(SaNOS WAWININ%EZ) SN SO9EE Id VAWVL V'S'N'so9ee] NOLLVYOdHOS GS LIWN ANVdi09 NOILVeOd¥Oo]910z/6z/0L
O1S2 LW ALSVd WNINIATTY| JA‘VdINVL SNNSAY HLZ LSva'L9oLy! LWHdS¥| YSGMOd ILS SH LWHdS¥ YENGYYo
YyaNaYvo
Wiseser WA WIOSHON [EAYOHT "aS SO» 0.00°S6SL -LAA SSLYLS GSLINAT -NOLLVHOdYNOS) ~~ CaLINN ANVdHOD NOLLYEOdHODI OL OZ/PL/LL
3uYVL SOM.000'0 COR) “uM LAN SOM! “SO9cE 14 VAL SNNAAV HLZ 1SVa “LOL DWHdsv) SSOMOd TisiW SHL J WHdS¥ HaNON¥S
000'9696 1AM SSOND ¥'S'N'ez66} YaNduYo|
Sq" GuOIVaS 41d “SWUS
LINaWdiH'S (SAMOS WhWINW:
%2) OLS 2 LSS Ve WINIAET IY
soo sz x SWh 0
yfosse+ XL'NOLSNOH *(SGMOS WNINININ%EZ) SN Sogee 14 Ve V'S'N'sogee| ~NOLLVHOdHOO GS.LINM ANYdWOO NOLLVYOdUOD]|9LOZ/OL/L1
O1S2 LW ALSVd WOININMY d'‘VdIWVL SNNAAY HLZ LSva'L9LP! LIVHdS¥}|  YS0MOd VLSI HL JIWHdS¥ YSNGYYO
YSNGYYO
wioaseL VO'HOVSS NOT YOM! ’0}'90:10 6020:0N ANI JWHdSVEENONVO]  NOLVHOdNOO] CELINE ANYANOS NOMLYVEOdNOOLOLOZ/SLALL
SO 000°06S1:: LM SYV1. SOM HOvad ONOTOL dIHS 2252 JIHdS¥}° YBMOd WIBWSHL LWHdS¥ YSNGYYS
000'0008) |.LM LAN SOM 000'05S61-7¥z (Eb 8)-xVS'LOba-erclel a):Ha ¥'S''S09ee WENGUVD
EW SSOND V'S'N'S0808 VO ‘HOVaE! S'VGWVL SANBAV HLL 1SVa'F OL
ONO ID-SWHALLNSWGIHS|
“SGNnos. WHWINIW
%O2) OLS2 LN ALSVAANININATY|
SO> 082 X SWING Zz) :
©»fo06 Aasyar’ SSAIVA ONT! G11 SWSLSAS NOILLVeOdYOO|910z/6z/11
MaN VMN ‘Way ONIOVNOWd LNNOW LIWHdSV YANGHYO
YHVMANDIMOA ASIN
wiseeee "a'VeINVL ‘o6e069 TNVaNOO ONVIFSHE) NOWLVHOAHOO|OLGce/Zt
SQ0S-SH SIVINELVW ONDIOVd SOINONLOSTS VNIHO _ DVHeSv NANGuY
GOOM CIOS ON.LNAWAVT8SONN
OLAHINAS 08t08s|
3QOO-SH GMS Seer LPeaONA TVE
DONVEHOVOS NHPSIZIZ 9S
SUVINSLYW ONDNOVd GOOM-GNOS
ON

 

 

 

 

 

 

 

 

 

 

 

 
 

 

18-cv-01487-RAJ Document 1 Filed 10/11/18 Page 30 of 77

Case 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

       
 

 

 

 

 

 

 

 

 

 

 

 

Suforser XL'NOLSNOH "SiS Vd WMINIANTY CLT ANYdIAOS| NOW VeOdYOOSsocazZs2
HSQMOd IWL3W SHI _Javiidsy weNGuvo
Snoeses GW'SYOWIL V8 “B.1LSVd WNININNY| G11 ANYdA0O NOILVHOdYOD] SL 0e/Se/2
YB0MOd TWASW SHL LIWHdSY YANGHYD!
HBPPBL VAN VYWOOVL| 066085 SGOD-SH ZesoseegONe Iva ANYAINOS ONVIPSHZ: NOMLVEOEUOS{SLOZ/9Z1Z
ONVEHOVOS 55929 9 S SOINOWLO37TS. YNIHO! J WHdSY SSNG8Y)
STVINSLYW-ONDIO¥d GOOM.dNOS .
AIS606L W'S T1g0W QMS CPrSESeedON ANYdWWOD ONVIFSHZ NOILVEUOdUOSISLOZ/OS/Z
#1VE ONVEFOVOS O089LNLY| SOINOYLOS 1S VNIHO| ALTVWHdSY SANQNYD)
AVA DS SIVIMALVW ONDIOWd
QOOM GINOS ON O6£065 3G09
“SH LNSWAVTYSONN OLLSHLNAS|
HI6O66+ 34'S30VIONaAS NIOIWO NSOIMS SaNVI0Sa OsxV1OAG LON “deOOPSLOOg/Z
L8Od] HSddiHS SZet NN. b> OW SELEeZLo I WHdSYV. dandyy5)
22p1210 Sse WNININNTY|
A[arve, VM'VINOOVL| LOOGONStS ANYVdINOD ONVIFSHZ NOILVHOdHOOISLOZ/L/S
OS SIVIMSLVW ONDOVd SSINOYLOATS VNIHD| LWHdSV YANGYYD|
GOOM dMos ON 06€06S 3000
-SH_ LNSAWAVIYSONA SILSHLNAS
SIBProL WW SISOW SSZZSELGON ANVAWOS ONVITSHZ NOW YYOMYNODSLOL/8
#1V8-ONVE DVIS ODBOLNLY 25) SOINOYLOITS YNIBD LIWHdSY YANGYYS!
STIVIMALYW ONDID Yd GOOM QMos)
ON LNSWAVISEONN DUSHLNAS|
Sy/G066L VO'SSTAONY SO1 3LSVd WAININNTY: Q3¥v1030 LON “deOO|9LOc/6/8
LIVHdSV YSNGYvD
MiBpreL W'STUSOW! o6e06s. ANYdWGS ONYVIFSHZ NOLLVHOdHOO)SL0z/cb/8
BCOQO-SH. BMS Z6E79SCGONF IVE: SOINOYLOS73 YNIHD: LWHdSY YSNGNYO:
ONVEHOVOS OO89LNLY¥ 9S)
SIVELY ONIID Yd GOO GNOs!
ON LNSWAVIYSONN OLLSHLNAS!
Wiesel qs'VdWL [yOu “iv Oy $0) SSLVLS GSLINN| NOLLVeYOdYOd G3.LIAN ANYdWOd| NOMLYeOddOO}9L02/22/8
X NEILL © 00°F -SLOL WA 3 LSVd} SOSee T4 YdWL ANNSAY HLZ LSVS ‘LOL ATWHdSV! YSOMOd 1VLEW SHL LIVHdSY YANGYVO)
WNAINIAMNTY OY + X SN IL? OX OOF YANQYVO:
“SH 0002 SV 3LS Vd WhININMY 9»
LX SNIL  ‘SS1dWVS 3ay3 (SaNos
INI INIW %€Z ) OLSZ LIW ALS¥d
WO INIWD TY Som OS x SWNYI ZZ
MiSOGEE 4a SAOVIONSAT : SZeL.NA Q34Y¥1930 LON “AYOOLSHOcE/6
440d. Ly. OW! SELE71/0.62717/0. NIDINO. LWwHdS¥ HaNouyS:
N3G2MS: We IDINGAIT TY:
Alepess VM ‘VIANOOVL [AYOW! WONDIOVd ANYdNOS ONVISSHZ| NOILVYOdYOD/9L0Z/2L/6
QOOM AROS ON LNSWAVTYSONnN; SOINOULOITS VNIHD} LIVWHdSY YENGYVD)
SILSHLNAS 06€065 3000-SH
STVINSLVW ONINOVd GOOM dNos|
ON LNSWAVTYSONN SLLAH.LNAS|
LOOGONSES 9 S 0606S SCOD-SH:
SIVIYMSLYW ONIIDVd GOOM anos
ON LNSWAVIYSONN OILSHLNAS.
wilzorer WO HYNNYAYS| HOW) LO B6LS1L'ON'O di: LObCShZCL SL LIVHASY: MANGYVO-VAAVL) “NOLLYHOdYOD| GaLIATT ANVdINOD; "NOLLVHOdNOO SLOcec/e
4 : 9402 80'S) LO Belo “OL dHIHS Z-2rz {619) “KV a VOLe-eyz {eta} JAWHESY]|  SSOMOd TVLIW SHE JEIWHd SY SSNOevo:
SONCANT 8b 02'80'SE (LO epLozsé Hd te Td 'VdVL SANSAY Hid ISVa ‘boty ) MANDRYD)
ON'S'S."v'S'N. ‘sogee Td “WAV
‘SIH 31 SqVHL (Saros WNKININ
%E2) OLS LIN 31S Vd WOINIANTY
( $0)1 062 x SWNNO 22) _SWNO ZZ
HlOLS6b OW'SYOWLLIVE “""" 31SVd WAININTTY SN sogee 14 VdINVL V'S'N'sogee| ~NOILVYOdYOO OS LIAI ANYdWOD NOILV¥OduOOISLOZ/Sz/6
Td'Vd VL SANSAY HLZ LSva'LoLy, JIWHdSY| YS0MOd IVLSW SHE! LivHdS¥ YANGYYD!
YANGdUYD)
OHfoaset SW SNONEE HS {SCITIOS WHWININGEZ) GLYANVYAWOD NOLLVHOdNODISbOeZ/0F
0182 tWSLS yd WAININITIY! [2 ySOMOd WISW SHi Ty! SNOY'

 

 

 

 

 
 

18-cv-01487-RAJ Document1 Filed 10/11/18 Page 31 of 77

Case 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

     

 

 

 

      

 

 

 

 

 

 

 

 

 

 

 

    

 

 

yjoeset Td WdINVL [BYOWT :1G ZZLLS 02 :ON| SALVLS CSLINN}| © NOLL VeOddOo Oa. LW ANYdWOS NOILVHOdHOD|SLOZ/LL/9
“aS SOY OO0OES) “LM FYVL SOM] SO9E Td VAIL ANNSAV HL LSVa ‘LOLP| LIVHdS¥) YACAAOd 1V.LAW SHL LIVHdSV SSNQYYO)
000°00081 :LM 1 3 N SO} 000'0ES6/ YANQYVO|
LIM SSOND V'S'N'so9es Td Ve WL
HID: SWYSL LNSWdIHS (Sanos|
WNW INIW %€2 ) OLSZ LIN BLSVd
WN INIA TY Som 092 X SWNYG Zz!
YISB06) AW'Slaow OBEDRS:; ANVANOO:-ONYIFSHZ] NOWVHOdeOO|SLOc/9
BdOO-SH SLEZESEHONF1VE'ONVE SOINOYLOA TS VNIHD LIWHdSY YaNGyyD
DVOS Z96942.9'S:
SOIMELYW OND ¥d OOM Ghos.
ON LNSWAVINSGNN DUSHINAS
4j96061L YA VNOOVL Ovz0rvessONF IVE ONVE ANVdWOD ONVICAHZ NOILVHOdYOS!9102/07/9
OVOS 0O89INLY OS SOINOYLOSTA VNIHO! LivHaSv ¥SNdYv9
STVIMSLVA ONINDVd GOOM ANOS
ON_LNSWAVIXSONN OUSBHLNAS
MiSOBS} A SAGYIONAAS BELEZL/O ELPLZ/O-NIDIO QS8V1030 LON. SAHOOISLOZ/82/9:
480d NAGAMS SayV1D8G YaddiHs AJAVHESY YANGYVS
000621 ZE.SH ‘S1LSVd WAININA TY
IS606L W'aTtaon peeZECCGONF Vd ONVE ANVdIWOS ONVIFSHZ) NOILVHOdHOD| 91 02/27/9
OVOS AHZ96S1Z OS SSINOYLOSTS YNIHO| LTVHdSV. YANGUYVD)
STVRSLVYW OND Vd GOOM aItos
ON LNSWAVTYSONN OILAHLNAS
OHjOSGSZEZE CW'SYOWILIVS “S.LS¥d WOINKANTY GLTANVdWOD. NOLLYYOdHOD| 9102/22/98.
YSGMOd WLS SAL) | LWHdSV YSNONVO
>}9606L Tw Sgow eZ0LPeEPONAIVE ONVE ANVdiWO3 ONVIFSHZ, NOILVeOdHOD/SLOee/2
OVOS OOSSLNLV OS SOINOYLO3S1S VNIHD LWHdSy ¥3NdXuvO
SIVISSLVW ONDOvVd GOO GNOsS
ON_LLNSIWAW TYSON SILSHLNAS)
i656 W'SROVIONSAS LELEZLIO PLZPLZ/O NIDINO Q38V1930 LON “ddOD]SbOz/e/L
YOd NaQ3MS SAkv1080 vaddihS JIWHASY YBNOYVD
Q00671 28 SH3LS Vd WIN:
196061 YM 'VWOOVL| LOCdONSLS ANVdWOS SNVIFSHZ| NOILVeOdeOS| SLOgsa/2
9S SIVIMALVW ONDOVd SOINOYLO31S YNIHD LiWHdSv YANdHY
GOOM ANOS ON O6606s 3009)
4 “SH _LNSWAVTYBONN DILAHLNAS
HiZ618C WM WINOODWL SYOW! OVOS ANYAIWOS ONVITSHZ] NOILVEOdHOO] SLOz/o/L
STVINSLVW OND vd GOOM anos SOIINGHLOFIS VNIHD iWHaSY YBNGNVD
ON-OO8S1.NLV-0'S 086069 SGOD-SH :
LNSWAVTHSONN QUAHLNAS EMS)
BSP6PCEAON Five ONVEHOVOS
STVIMSLYW.ONDNOVd GOOM ANOS!
SxnjOeser VO'SSTAONY SOF G11 ANYdWOD NOLLVeOdHODSLOZ/9/2
| Y3QMOd WLAW SHL JIVHdSY YENGYYO:
HjS606) WTisOW ANVAWOO-SNVITSHZ NON VeOduOD/StOceie
SOINOYLOZ13 YNIHO! LWHdSV YaNGYyO
STVRISLVA ONIND Vd GOOM GMOs
OnI|SESEL VO'HYNNVAYS) “(SAMOS WAWINING%EZ) 13 ANVdINOD NOILVHOdHOSSL02/6/2
OLS LW SIS Wd WOINIAN YSOMOd WLW AHL
4j86081- “W'S EOW, ZSOSVESRONF IVE ONE! ANYAHIOD- ONVIPSHZ|
. SVS c96S1Z 9S) SOINQULOATA WNIHD JIVHdS¥ HaNOHYD|
SIWISLYW ONINOVd COOM OFOS
: : JON. LN: A!
j8Pr6L YM 'VINOOVL| LOGJONSLS ANVdWO9 ONVIPSHZ! NOILLVeOdYOO|SLOZ/ab/Z
2S SIVINALV ONINOVd SOINOYLISTS YNIHD LIVHdSV YSNGHYD)

 

 

 

 

 

      

GOOM AIMOS ON o6f08s GOD
“SH LNSWAVIYZONN OLLEHLNAS:

 

 

 

 

 

 

 

 
18-cv-01487-RAJ Document1 Filed 10/11/18 Page 32 of 77

Case 2

 

BS] JO Sule] - suAWejeq GlOc-aube

 

Woy SUAWIEJEP@oejUOD [leur

WSS SUATIETED

@po> SH - ULB Jo AlyuneD

(489) voRPejolg Japsog pue suroysnD *S'f :eouNoS
SNOLLWOISIGOW OL L93rans viva :“s40.

 

 

 

 

 

 

 

 

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

    

 

 

 

 

 

  

 

 

  

    

 

 

 

 

 

 

 

 

 

 

 

 

yOzS61 qA'VdANVL [SYOW) <1L.d PSzs0 Zr ‘ON S3SLVLS GSLINN| NOlivuOddOD GSLINN ANVdANOS NOILVYYOdDYOO/SLOZ/SL/L
‘dS SOW 000'0ZSt ‘IMM AUVL SO] SOSeS 13 VdNVL ANNBAY Hid LSVa ‘LOLe LWHdSVE Y3O0MOd 1VL3SW SHL LWHdsv d¥SNaquyvS
000°0008! -1M 13 N SO» 000'07S61 yANGHYS
LLM SSOUS V'S'N'Sogee Td'Vd WL
did : SWYAL LNSWdIHS (Samos)
WNW INIW %€2) OLS2Z LW ALSVd
WN INIA TY SOm 0S2 X SANYO ZZ
OM1B0661 WO'SITIAONY S07 SZeE NN Qsuv193d LON “dHOSIOLOWaL/t
bP OWI 891611 0 FLPLZ:0 NIDINO DWHdSy YAaNGsYo
NIGEMS Sv WHINY
HISzs61 qs'SSqvVIDYaAa NIOINO NS0SMS) VSN 1 ‘Sivd GOOM 8660-r22! SONVYeVSTO asn NOLLVYOdYOD SLOZ/2/e
LYOd ann SAV IOS! ~0€9 Xs '0001L-722-069 Hd WIM NIP YO OZZI SWOLSND] / av NYE SHOITavS! LIVHdSY YSNONVS
YAddIHS SZEL NN Lb OW! 6ZLE7L/O YaASINNLS J SLINS ‘GA19 TALLIW Sst SONVITIV
SLbLZ/O 3iSVd WhINIANY
ISz66L d'SS0V1IOESAS NOOGTLZE.SH:SZEL NT WSN W'STivd GOOM 8660-F2Z' FONYeVSTI sn NOULveuOasOoSrozee
L¥Od bb OW GZZEZL/O B890Z/0 NINO} 089 X4 “ODOL*P2Z-069- Hd WIM NIC YO OZZI SIAOLSND / svn SUOATHYVS: JIVHdSY BANGNYO
N3GaMS 31SVd WOININITY: tt ie. LINS “OATS TSLUW SSS). BON VETTY
760661 d'SSQVIS YAS 0006Z+Ze SH SZEL NN] WI NIC YO OZZ1 YSSINNSP L6L0g VSN WU SONVeVaTO asn NOILVYOdYCD) SLOZ/e7/e
1Y¥Od b> OWI Of LEZL/O Z9PLZ/O NIDINO| ‘S1VG GQOM 4 SINS ‘GA1¢ TALLIW SSSb SWOLSND| /8v WN SYOsSTYYS ITVWHdS¥ YSNaYuvD
N3GaMS 3LSVd WOININ0TY) SONVITTY]
Yis0BEL ae SAGVIOUAAR! LELEZL/O EQPLZ/O-NIDINO NAdSaMS: ¥SAH ‘ST 1vd GOOM B660-p2z SONVHYS1} asn: NOLLWeOdYOD]|SL0Z/EL/s
deod: 0008Z1-ZE'SH ALS Vd WHININATY!..-08S X4 ‘000-122-089 Had IDL NIP YO OZZI SWOLSHS] / a¥ NNYE SUOATYVO: LVHdS¥. YaNGaVO
YSSINNIC SSNS GATS SLAW S9St JONVITIY!
Ai6066L 1d‘SaqvIOUSAa *“ ZELESLIO SOPLZ/O; a3y4V104d0 LON NOILVYOdHNOD/SLOT/Zz/e
LuOd 000621 2E SH 3LSVd WNININMY, LIVWHdSV YSNOYNVO)
pIsOs6L a SAQVIOUAAA NIDINO NIGSMS Sav 194G G3yVI090 LON NOIMLVYEOdYODSLOZ/L Lr
LYOd| Y4ddiH$ SZel. NN b's OW! Sebezo. LVHdSY. daNGYYD|
20PL2/0 31SVd WNININDTY’
>I60664 4qs'SAQVIONTAS Szel NN Qaav1030 LON NOILVYOdNOSIYLOZ/Oe/e
ddOd Lv OWI PELEZL/O 6912/0 NIDINO: LIWHdSyv ¥SNqdu¥YD
NSGAMS 31S Vd WNININNTY:
MIBEDGL WAHEOW]. O6606S SGOO-SH Szbi-GiivaD S| SN.929¢e 14} NOLLVHOdHOD| dXS UNV: NOH WHORNOOISLOTALZ/S
SIVIBSLVIN ONINOVd. GOOM GhOS|:. ¥YdINWI GPPS XOd Od SANSAY H1iZ “S-L9bP SOINGHLOF13-YNIHD JiWwHdS¥ danquye
ON INSWAV asd:
>}96061 VAWWOOVL LZpZ ESS ONF TYE ONE] Sf gzgee 74} NOLLVYOdyOd! dX3 ONY dil NOILVYOdYOD]SL0Z/e7/s
OVOS SLSeLo-iVd OS] VdWVL 6hPS XO8 Od SNNSAY HLZ ‘3S Lhe LIVHdS¥} ~SSOINOYLOSTA VNIHD ATWHdSV YSNGavoO
STVIYSLVW ONINDVd GOOM ANos! Y4AaNauYS
ON LNSWAVINSGNN OLSHLNAS)
OHGeser YO'HYNNVAYS| “SiS Vet WAINHAITTY] NOUMVHORNODSLOca2z/S
©6066) YO'SSTSONY SOT a.LSVd WAINIANTY Gayv19030 LON “dyOO|SLOZ/0E/S
LivHdSV YSNauv5.
IGBOB1 4W SNOW O6CO8S; SN $2988.14] NOM VHOdHOD| aX ONV dT NOLLYAOaNOO[SL0z/r/9
S005°SH MvsOa Szbi-Siovs DS]. Vdillv.i-6rrs KOE Od SANSAY:HIZ 3 18be: DIVHdSYV} -SOINOYLOI1S YNIHD| LWHdSV HANGHYS
SIVINELYVIN ONDIO Yd GOOM GOs: q HANGS)
60661 4s'SS0VIOUSAS 0006Z1.Ze SH SZeL NN GaYVv1030 LON: “dYyOOj9L0Z//9
Aud; LP OW! SELEZL/O LAPL 2/0 NISINO! LIVHdSY HANGuvo
NaGMS 31S¥d WAININNTY
poeosL YM VINOOVL O8E06S 3OOD"SH LOODONSLS O'S. ANYVAWOO ONVISHZ, ANOULYeORNODISLOWa/9
SIVINS.LVA ONDIDVd GOOM-GHOS| SOINOY LOSI YNIHD}

 

 

  

 

ON LNSWAVIESONA HL

 

 

 

   

LWHdSY YANGNVD:

 

 

 
Case 2:18-cv-01487-RAJ Document1 Filed 10/11/18 Page 33 of 77
DESCARTES Datamyne 08:41 08/17/2018

USA Bills Import HOUSES

Data available from01/01/2004 to 08/16/2018
Vikram Rupani

USA Bills Import HOUSES : 01/01/2016 to 08/15/2018 where : Entire B/L : "Gardner Asphalt Corp*”

Month vs Records

17.54
15.0 {--
10.0 fo foe

7.54
5010
251...
0.0

 

 

 

06... O7.. 10... O05... O71. O08. O98.. 11... 12.. OL... 02... 03...

 

~~ Records

 

 

 

 

06/2016. “9
07/2016 14 65
10/2016. : 6 28
05/2017 7 3.3
O7/2017 ee S : Fo 33
08/2017 8 3.7
09/2017 — : : 11 51
11/2017 7 3.3
12/2017 & oS as oe 1400. pa 65
01/2018 13 6
0272018 : ae woe 7 : See 79
03/2018 6 2.8
04/2018 © — =. 4a : 65
05/2018 8 3.7
o7/20ie me cee ee 42 : 56
TOTAL 215 100

 
 

 

Case 2:18-cv-01487-RAJ Document1 Filed 10/11/18 Page 34 of 77

Carrier vs Records

   

 

CARGOCARE LOGISTICS (INDIA) PVT
LTD (CGGI)

EXPEDITORS INTERNATIONAL OF
WASHINGTON INC (EXDO)

|DAHNAY LOGISTICS PVT LTD (DLPD)
HAPAG LLOYD A G (HLCU)}

 

 

 

BLUE ANCHOR AMERICA LINE (BLUE }->
ANCHOR LINE) (BANQ)

 

 

 

 

 

 

 

 

@ BLUE ANCHOR AMERICA LINE (BLUE ANCHOR LINE) (BANQ) @ HAPAG LLOYD A G (HLCU)
© DAHNAY LOGISTICS PVT LTD (DLPD) @ EXPEDITORS INTERNATIONAL OF WASHINGTON INC (EXDO)
@ CARGOCARE LOGISTICS (INDIA) PVT LTD (CGGI) @ OTHERS.

 

 

 

 

BLUE ANCHOR:AMERICA LINE (OLUE ANGHOR

LINE) (BANO) __ We al
HAPAG LLOYD A G (HLCU) 23 10.7
DAHNAY LOGISTICS PVT LTD (OLPD) See 19S 8.8
EXPEDITORS INTERNATIONAL OF 45 7
WASHINGTON ING (EXDO)

CARGOCARE LOGISTICS (INDIAVPVT.LTD = ss 13 os 6
TLSS INC. (TLY!) 13 6
MSC-MEDITERRANEAN SHIPPING G COMPANYS a Ley og o Oe a7
‘A- MEDU (MSCU) : ve ue ee :
MAERSK LINE (MAEU) 6 2.8
NYK LINE (NIPPON YUSEN KAISHA) (NYKS) 3 1.4
OCEAN NETWORK EXPRESS PTE LTD (ONEY) 1 0.5
PROCON EXPRESS LINES (PCXS) S 4 0.5
YUSEN AIR & SEA SERVICE (us s A) INC (YASV) 1 0.5
OTHERS. ae oe O 0
TOTAL 215 100

 
 

Case 2:18-cv-01487-RAJ Document 1 Filed 10/11/18 Page 35 of 77

Country of Origin vs Records

 

 

 

@ CHINA @ INDIA @ SWEDEN @ UNITED KINGDOM @ OTHERS.

 

 

 

 
   

CHINA 112 52.1
INDIA 76 35.3
SWEDEN. Hos Oe Se 26 : os 124
UNITED KINGDOM 1 0.5
OTHERS. os a aes eat oe 0
TOTAL 215 100

 
 

Case 2:18-cv-01487-RAJ Document1 Filed 10/11/18 Page 36 of 77

Port of Arrival vs Records

   

SAVANNAH,GA

   
    

PORT EVERGLADES,FL

 

 

@ SEATTLE,WA @ SAVANNAH,GA

 

MOBILE,AL @ PORT EVERGLADES,FL @ TACOMA,WA @ OTHERS.

 

 

 

SEATTLE,WA 48 223
SAVANNAH,GA 39 18.1
MOBILE,AL coe : 32 we mo 149
PORT EVERGLADES, FL 22 10.2
TACOMA.WA e ae 248 : me Ba
BALTIMORE,MD _ 17 7.9
JACKSONVILLEFL oes 13 ak Oe 6
LONG BEACH,CA 7 3.3
TAMPA. POOR 7 ee ce oats oa
LOS ANGELES,CA 6 2.8
NORFOLK.VA: 3 14
HOUSTON, TX 3 1.4
NEW-YORK/NEWARK AREA, NEWARK, NEW © = qe 05
OTHERS. 0 0
TOTAL” we cc guapeee nae | | sR | ois 400

 
Case 2:18-cv-01487-RAJ Document1 Filed 10/11/18 Page 37 of 77

Country by Port of Departure vs Records

 

 

 
 
   

 

® CHINA @ INDIA @ GERMANY @ OMAN @ UNITED KINGDOM @ OTHERS.

 

 

   

CHINA 106 49.3
INDIA 38 17.7
GERMANY: =>. 22 10.2
OMAN 15 7
UNITED KINGDOM 7 3.3
JAMAICA 7 3.3
BELGIUM es 3 14
DOMINICAN REPUBLIC 3 1.4
SPAIN 3 3 4
SOUTH KOREA 3 14
SRELANKA 3 14
SINGAPORE 2 0.9
HONG KONG j 05
PORTUGAL 1 0.5
TAIWAN 1 0.5
OTHERS. 0 0
TOTAL 215 100

 
Case 2:18-cv-01487-RAJ Document1 Filed 10/11/18 Page 38 of 77

Country by Place of Receipt vs Records
OTHERS. |
eT aMaical

       
  

  

 

 

 

  

 

 

 

 

 

CHINA ~ 104 48.4
INDIA 75 34.9
SWEDEN oy aS oe 26 : 924
JAMAICA 6 2.8
SOUTH KOREA. 2 0:9
UNITED KINGDOM 1 0.5
HONG KONG © a - 1 : : 05
OTHERS, 0 0
TOTAL Ses le o 215 100

Note: "This database does not contain In Transit shipments”
Obs.: DATA SUBJECT TO MODIFICATIONS.
Source: U.S. Customs and Border Protection (CBP)

Country of Origin - HS code
2018© Descartes - Terms of Use
Case 2:18-cv-01487-RAJ Document1 Filed 10/11/18 Page 39 of 77

NEVILLE PETERSON LLP

COMPLAINT
EXHIBIT B
 

Case 2:18-cv-01487-RAJ Document1 Filed 10/11/18 Page 40 of 77

DECLARATION OF RUFUS AYLWIN

L, Rufus Aylwin, pursuant to 28 U.S.C. § 1746, and based upon my personal knowledge and
information made known to me, hereby make the following declaration under penalty of perjury:

. Lam resident of the State of Oregon. I am engaged in the roofing business, and am engaged
in the importation of roofing underlayment preducts which are manufactured in the
People’s Republic of China. I have familiarity with the roofing products market in the
United States.

. On June 9, 2018, | travelled to the Tigard, OR branch of Allied Building Products Corp.
(“Allied”), with an address at 11440 S.W. Tiedeman Road, Tigard, Oregon 97223-4171.

. Lencountered promotional displays for Tri-Built roofing underlayment and other products
at the Allied premises. Many Tri-Built products were displayed prominently in the store
including a product called “Tri-Built Synthetic Hybrid Roof Underlayment” (hereinafter
“Tri-Built Hybrid Underlayment”), which is depicted in the photographs appended as
Exhibits A and B to this declaration.

. The Tri-Built Hybrid Underlayment was prominently displayed in the sales area of the
store.

. Rolls of Tri-Built Hybrid Underlayment are quite large, weighing 40lbs. When unrolled,
the product label indicates that the underlayment is 37.25” x 145’, and covers 450 sq. ft. .

. I purchased a single roll of the Tri-Built Hybrid Underlayment, which was placed in my
car. See Exhibit C. A receipt for my purchase is appended at Exhibit D.

. After making my purchase, reviewed the Tri-Built Synthetic Hybrid Roof Underlayment I
had purchased the previous day and the photos I had taken.

. I observed that the Tri-Built Synthetic Hybrid Roof Underlayment did not display the
country of origin information required by 19 U.S.C. § 1304(a), which provides in pertinent
part:

(a) Marking of articles. Except as hereinafter provided, every article of foreign
origin (or its container, as provided in subsection (b) hereof) imported into the
United States shall be marked in a conspicuous place as legibly, indelibly, and
permanently as the nature of the article (or container) will permit in such
manner as to indicate to an ultimate purchaser in the United States the English
name of the country of origin of the article.

. The Tri-Built Synthetic Hybrid Roof Underlayment is a product originating in, and
exported from, the People’s Republic of China (“China”). In this regard, 1 conducted an
investigation which determined that this underlayment is manufactured in China at a
 

Case 2:18-cv-01487-RAJ Document1 Filed 10/11/18 Page 41 of 77

factory operated by Ningbo East Composite Materials, located in Zhejiang, China. I
arranged to have photographs taken at that factory which show, on information and belief,
the machinery on which the underlayment product is manufactured. See Exhibit E. This
factory manufactures underlayment for a variety of companies. | further determined,
through investigation, that the Chinese-origin Tri-Build underlayment is exported to the
United States by Chunan Kaidun International Trading Corporation or China Electronics
Zhejiang Corporation.

10. 19 U.S.C. § 1304() imposes non-discretional “Additional Duties for Failure to Mark,”

11.

providing:

If at the time of importation any article (or its container, as provided in subsection

(b) hereof) is not marked in accordance with the requirements of this section, and
if such article is not exported or destroyed or the article (or its container, as provided

in subsection (b) hereof) marked after importation in accordance with the
requirements of this section (such exportation, destruction, or marking to be
accomplished under customs supervision prior to the liquidation of the entry
covering the article, and to be allowed whether or not the article has remained in

continuous customs custody), there shall be levied, collected, and paid upon such
article a duty of 10 per centum ad valorem, which shall be deemed to have accrued
at the time of importation, shall not_be construed to be penal, and shall not be
remitted wholly or in part nor shall payment thereof be avoidable for any cause

Such duty shall be levied, collected, and paid in addition to any other duty imposed
by law and whether or not the article is exempt from the payment of ordinary
customs duties, The compensation and expenses of customs officers and employees
assigned to supervise the exportation, destruction, or marking to exempt articles
from the application of the duty provided for in this subsection shall be reimbursed
to the Government by the importer.

Tri-Built’s failure to mark the country of origin of the Tri-Built Synthetic Hybrid Roof
Underlayment violates the clear language of 19 U.S.C. § 1304, and additional duties for
failure to mark are due the government under 19 U.S.C. § 1304@). On information and.
belief, Garder-Gibson/Gardner Asphalt Corporation is the Importer of Record of the
subject merchandise and has withheld from the government marking duties owing on
same.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on this /$ day of August, 2018

 
 

Case 2:18-cv-01487-RAJ Document1 Filed 10/11/18 Page 42 of 77

NEVILLE PETERSON LLP

DECL. AYLWIN
EXHIBIT A
* me

oat Le ae :
raed as ~,
God Poked a Tr ‘3

re ied a

f : (oN
NL Cad aoe | aaa
ae

sy

18-cv-01487-RAJ Document1 Filed 10/11/18 Page 43 of 77

Case 2

 

 

 
 

Case 2:18-cv-01487-RAJ Document1 Filed 10/11/18 Page 44 of 77

NEVILLE PETERSON LLP

DECL. AYLWIN
EXHIBIT B
Case 2:18-cv-01487-RAJ Document1 Filed 10/11/18 Page 45 of 77

rn
Roy

 

 

 
 

Case 2:18-cv-01487-RAJ Document1 Filed 10/11/18 Page 46 of 77

NEVILLE PETERSON LLP

DECL. AYLWIN
EXHIBIT C
 

Case 2:18-cv-01487-RAJ Document1 Filed 10/11/18 Page 47 of 77

 
 

Case 2:18-cv-01487-RAJ Document1 Filed 10/11/18 Page 48 of 77

NEVILLE PETERSON LLP

DECL. AYLWIN
EXHIBIT D
Case 2:18-cv-01487-RAJ Document1 Filed 10/11/18 Page 49 of 77

 

 

 

 

 

 

lee: e- czzu6

oa NUH saat. sate
sipndoud PNIGiIng c |

{ ELST to. €0S# ato!
TEUP-EZEL8. A avoua

 

 
 

Case 2:18-cv-01487-RAJ Document1 Filed 10/11/18 Page 50 of 77

NEVILLE PETERSON LLP

DECL. AYLWIN
EXHIBIT E
Case 2:18-cv-01487-RAJ Document1 Filed 10/11/18 Page 51 of 77

 

 
Case 2:18-cv-01487-RAJ Document1 Filed 10/11/18 Page 52 of 77

NEVILLE PETERSON LLP

COMPLAINT
EXHIBIT C

 
 

Case 2:18-cv-01487-RAJ Document 1 Filed 10/11/18 Page 53 of 77

JOHN M. PETERSON* (NY BAR)

MICHAEL K. TOMENGA* (DC BAR) oe
LAWRENCE J}. BOGARD* (DC BAR) NEVILLE PETERS ON LLP WMob pie key

MARIA E, CELTS" (NY & DC BARD) COUNSELLORS AT LAW Oe)

MARIA E. CELIS* (NY & DC BARS NEW YORK

JOHN B. TOTARO, JR.* (DC BAR} - 7 5 3 7 9 53 BROADWAY, E EXCHANGE PLAZA
RUSSELL A. SEMMEL* (NY BAR) 500 YALE AVENUE NORTH, SUITE 221 ° SUITE 2602

RICHARD F. O'NEILL (WA BAR} SEATTLE, WASHINGTON 98109 NEW YORK, NY 10006

PETER J. BOGARD* (NY & DC BARS} w D
VASHINGTON DC
T: 206-518-9335 1400 LoTH STREET, NW
. SUITE 350
www.apllptradelaw.cont WASHINGTON, DC 20036

OF COUNSEL:
DONALD L. FISCHER® (GA BAR}

*Not ADMITTED IN WA

DECLARATION OF RICHARD F, O’NEILL

I, Richard F. O’Neill, pursuant to 28 U.S.C. § 1746, and based upon my personal knowledge and
information made known to me in the course of my employment, hereby make the following
declaration:

1. I am an associate attorney with Neville Peterson LLP. I represent Plaintiff-Relator Rufus
Aylwin (“Relator”) in this action.

2. On July 24, 2018, I travelled to the Edmonds, WA branch of Allied Building Products
Corp. (“Allied”), with an address of 7100 212th Street SW, Edmonds, WA 98026-7732.

3. I encountered several promotional displays for Tri-Built and other products immediately
upon entering Allied. Many Tri-Built products were displayed prominently in the store
including a product called “Tri-Built Synthetic Hybrid Roof Underlayment” (hereinafter
“Tri-Built Hybrid Underlayment”). See Allied’s Tri-Built In-Store Display, Exhibit A.
Other products displayed alongside the Tri-Built Hybrid Underlayment included a product
called “Tri-Built Synthetic 25” underlayment, and a product called “Safeguard 30”
underlayment. Id.

4. Among all product displays at Allied, I observed that the Tri-Built Hybrid Underlayment
was the most prominently displayed product in the store. Several rolls of the product were
placed just adjacent to the store entrance and less than ten feet from the checkout

5. The rolls of Tri-Built Hybrid Underlayment are quite large, weighing forty Ibs. When
unrolled, the product label indicates that the underlayment is 37.25” x 145’, and covers 450
sq. ft. Detailed pictures of the Tri-Built Hybrid Underlayment are appended as Exhibit A.

6. As Iwas reviewing the Tri-Built underlayment display and product labels, another shopper
approached the counter and I overheard the details of his transaction. He purchased fifty
rolls of the Tri-Built Hybrid Underlayment. See Exhibit A.

7. While in the store, I approached the counter and awaited service. A stack of
informational/promotional folders for the Tri-Built Hybrid Underlayment product were
prominently displayed. See Exhibit A. I took one of these folders. Product information was
included therein along with a small sample of the Tri-Built Hybrid Underlayment. Jd.

8. An Allied worker then assisted me at the store checkout counter. I purchased a single forty-
lb. roll of the Tri-Built Hybrid Underlayment. See Exhibit C. The unit price of the Tri-Built
Hybrid Underlayment was $64.50, and I paid $6.64 in sales tax, together totaling $71.14.
Case 2:18-cv-01487-RAJ Document1 Filed 10/11/18 Page 54 of 77

NEVILLE PETERSON LLP

10.

11.

12.

13.

14,

15.

Id. | was instructed not to take a roll of the Tri-Built Hybrid Underlayment from the store’s
display of Tri-Built underlayment products. See Exhibit A. I was directed to the shipping
bay where I was greeted by an Allied worker who was operating a forklift. I provided my
proof of purchase, and the Allied worker drove into the warehouse and returned with a
single roll of Tri-Built Hybrid Underlayment.

The Allied worker helped me load the single roll of Tri-Built Hybrid Underlayment into
my vehicle. I asked if the product was popular. The Allied worker responded affirmatively,
noting that the Tri-Built Hybrid Underlayment had largely replaced the “Safegard 30”
underlayment (also sold by Tri-Built) as the industry leader in the region.

Once the single roll of Tri-Built Hybrid Underlayment was loaded into my vehicle, |
observed the shopper mentioned in § 6 as he was loading and securing fifty rolls of the Tri-
Built Hybrid Underlayment on a flatbed truck. See Exhibit A.

On July 25, 2018, I reviewed the Tri-Built Synthetic Hybrid Roof Underlayment I had
purchased the previous day and took additional photos. See Exhibit A. I also inspected the
photos taken on July 24, 2018.

I observed that other Tri-Built products at Allied displayed on their label the products’
country of origin information as required by 19 U.S.C. § 1304(a). See, e.g., Tri-Built
Synthetic 25 (displaying in tiny font “Made in India”); and “Safeguard 30” (displaying
“Made in China”), at Exhibit A.

I further observed that the Tri-Built Synthetic Hybrid Roof Underlayment did not display
the country of origin information required by 19 U.S.C. § 1304(a), which provides in
pertinent part:

(a) Marking of articles. Except as hereinafter provided, every article of foreign
origin (or its container, as provided in subsection (b) hereof) imported into the
United States shall be marked in a conspicuous place as legibly, indelibly, and
permanently as the nature of the article (or container) will permit in such manner
as to indicate to an ultimate purchaser in the United States the English name of the
country of origin of the article. ....

On information and belief, the Tri-Built Synthetic Hybrid Roof Underlayment is a product
originating in, and exported from, the People’s Republic of China (“China”).

19 U.S.C. § 1304(i) imposes non-discretional “Additional Duties for Failure to Mark,”
providing (emphasis added):

(i) Additional Duties for Failure to Mark. If at the time of importation any article
(or its container, as provided in subsection (b) hereof) is not marked in accordance
with the requirements of this section, and if such article is not exported or destroyed
 

Case 2:18-cv-01487-RAJ Document1 Filed 10/11/18 Page 55 of 77

NEVILLE PETERSON LLP

or the article (or its container, as provided in subsection (b) hereof) marked after
importation in accordance with the requirements of this section (such exportation,
destruction, or marking to be accomplished under customs supervision prior to the
liquidation of the entry covering the article, and to be allowed whether or not the
article has remained in continuous customs custody), there shall be levied,

collected, and paid upon such article a duty of 10 per centum_ad valorem, which

shall be deemed to have accrued at the time of importation, shall not be construed
to_be penal, and shall not be remitted wholly or in part nor shall payment thereof

be_ avoidable for any cause. Such duty shall be levied, collected, and paid in
addition to any other duty imposed by law and whether or not the article is exempt
from the payment of ordinary customs duties. The compensation and expenses of
customs officers and employees assigned to supervise the exportation, destruction,
or marking to exempt articles from the application of the duty provided for in this
subsection shall be reimbursed to the Government by the importer.

16. Tri-Built’s failure to mark the country of origin of the Tri-Built Synthetic Hybrid Roof
Underlayment violates the clear language of 19 U.S.C. § 1304(a), and additional duties for
failure to mark are required under 19 U.S.C. § 1304(i), together with a civil penalty
between $5,500 and $11,000 for each violation of 31 U.S.C. § 3729.

* * x

I declare under penalty of perjury that the foregoing is true and correct.

‘
Executed on this ae day of Ok, 2018 .

By: /]
chard F. O’Neif, WSBA 43858
Neville Peterson LLP
500 Yale Ave. N., Ste. 221
Seattle, WA 98109

T: (206) 518-9335
E: roneill@npwny.com

 

Encl. Ex. A. Photos of June 24, 2018 and June 25, 2018
Ex. B. Photos of Tri-Built Promotional Handout for Tri-Built Synthetic Hybrid

Roof Underlayment
Ex. C. Sales Order and Pick Ticket of June 24, 2018
 

 

Case 2:18-cv-01487-RAJ Document1 Filed 10/11/18 Page 56 of 77

NEVILLE PETERSON LLP

DECL. O'NEILL
EXHIBIT A
AJ Document 1

Sencar ssucni

ed

a

a
acc ara
cence elie re

Ree rer
7 a
“ PRON Lanter ted

ete ets
te Uy iN

ae x
BS < eer ee

ee E
DAR ree = cord)
ee a renee . Pd

Ces Ped : ; exe
Re kr 5 eS ee
a rer a aE

8,

fre ae
a prec

oon
er er ci

 
Case. 2:18-cv-014.

ye
ve

eed ee ae
Peas ete
Ce
os Z

 

We

ee

 

 
_

at
rs
fal
-
ee

 
een
ee

Ny Satay
seas ace

¥6
% ad
ce ed
Ge
co aerd : .
‘ an rere
x tt isgroup co

 
Pr eT Slate, Wood Shake. g Mors
pre 37.25" x 145° © 4.5 sors

ae Haley ane enorme eign pene ee CELE Lo Rees
neLs Sane

sai Be eg co se OR ane ge ead

et Serene ere te ees Brae Be ee
ce ere Read

_Seliatee anre eaatte aca A. Ss rc yet reareaeeen puneennineennene
Cnaamcanet Se eae kare ar ceeaeamaneo mane e
ee ae en

enn Tea ue iasd elie a ON

fae nein nomena Be ee ede te eee ea ad
ERE a ae ea as
OR
ic ica inchs es ie ee Ce ted a Fees
es ee Ee
< Ss ee es Rao a ee eas
Neues ‘a Pr et rn Ce ee eas
eS eee a ee coins
Ce aes ¥
: ci od
Pe aie cecegrhiencneeta gees nes eer EE
Seantcas e sks aaa Te ek a dae
el ee
. oe :
piliesictineiee os cacd BCE ee eae
- ee y

Tue
bed cos Pe
Re ee ae ee a eee
Se wl eethisinin Aoece ne ae
ee etn Ea aes
ce eee ee ee rer a

en
oe PeAieuec (co EOE Le ORIEL Unk kecaeaneanemen
Cee! en ereneenren ne tt
EP Fog, eter mei 4 7
Rete 8 Lis eee Le La eee
oe nine eae mere
CO NT keene
eae
eee eae
rere
Be ES are co

i ae
ee el neeenccamr one
eee ein bas paket a
ne Beste eR tana

ei: sel. .
Rit aire ieiec oe eceactae Lace OE Cpe
Foc eceh eeepiire
hae ee
BE ever Pantin ora
eokake sere torey ere tea
oo eons sere re
ba a cat Gane
ee ee eee
Popa eee
3 Seon aaa Gahan
oe eno nee
a ae
Cee a Naas
eee

 

en eC annie
Be Pacer oa armas eos
Oo eee So eee ert aa s
So er nee one uae
ac emg 2 ee.
os OMe Sen Bethe Meee Scawrnncaaen i
Pe rrer rg
Sera i mae Rha econo te
ere oviae: Ran et pueonene
Beene Peder stee

 

‘ Be
Fe Kite aca cae
SB PR Ne RETR
Nine

TRU TT nel

 
ea

i.
:
:
,

SSA
Sees

eres

anne
peices ONT Seen
Cae

 
%

—

 
eae
De Re Rec See to eee
een

oe Rn EAT ESR mere
Ree ucae etc ve
ee
oa een eaten pore
Pedder ae ea besa od
Boer sy

ne
pares we

Fe a a ee
er

Re Re eR hain) pet Bune
ee
ea Decree aad ek nae
See eee eT ee
eee cts eee

rc mS
ee uaa cd
Pees Es ose ay

iad cd Seen
ee ene Cea
Fee ee ee Seinaoren

OO eae .
Ce Ete

Brees aes

fo aaa
Pe ce aie

ea
eo LG, Se saa Oe ate
Ree Tra iM Sd apenas
Be fe pupae laut rine
ee areeneren ts Loupe zen
ee
Be eae ar eeereree
ed pears
Fas

Pe RRs
epee.

P a
er ee Ca ns

ey

e
a
Pa
ot
vce
co

Pk
ow

all

Eas
Peron

WWw.tribuiltmg.com

 
Perse i.
ra ST Cees a Ad
URS re 4 i :

y reas eele Fe rT cust
a ca Pe #

eves eee cig foerta
cL

: ea ni
7 fe pert
- eer eG a
SOM crease :
rae ea
ae

HES ei

Cusine
ee
oo ocr
pees
Ber es eee nyorid Pee ii
re) Oy Peis

Ze oe a ee ..
‘ae rk
fc ee ibe
. ct oe Lee iene
en oleae : a carpe a ay cL
’ aad oo wes pfeilcaee Die 98 jad Daal ai
pees geet an crore a tisti 8d leetae ent and other
? RS tic : at Natal ew
Cente sree
: ne Pitcvirk: sal eat) jaune ri
Poe cee ie A ra pie
ae on pi rclaniab oat bien eeu Arn Swen cee
feat bu AP rtd aioe aan a Phe erent “ vs
oe co ere aos eee i 2a! lad er ea
ean Creel eee a Area A eac
pene oa Ee onl
wer wie”

ae Ral cy Tal
Re de er

ait
iss
er nue EES t a) A
ue sl ei eokg N Saal Peal Pa
eee ma eT
nonr ee eer ei Lomliaae ig Hyd
ee oa cert. ues Sn ?
Banca a ee ver SE aaa 2 nails ere abe 6-84
regan aa Be ae cae
aes ieoaonrie ae pal :
SORE GS aoe: an ee :
fer ee aig ae as
OAs Red ee on
ove fa P es

 
SaRUNRTE
po

a7

ae
oe

oe i

ee es
es ee

Es

a

 
 

ee

 
 
ee Se
Se
oo

—
. oe

ee
oo

oe
ee
SE ee

Be ee
: oe

 
Case 2:18-cv-01487-RAJ Document 1 Filed 10/11/18 Page 70 of 77

NEVILLE PETERSON LLP

DECL. O'NEILL
EXHIBIT B
BESET mt Elel [ale foley.
alt t= PU el he TBR VC we Tat: Bo

oe es on

< a

te

 
PREIS ON ates ee leles.|
eee Peele eee coe et et

 
etenisinnnnn simula
sydingy Buddigg “xonidy

PSereiter

stn Scaa
resem ere TOTS Or: g nos

cas Feri Rere a tee SOLS BLA

Peete Neracd Sa Eeoet AL

RSE PAM tC 10LS Ce O18.
CHHGAH OLLSHLNAS DUNG L

ee

 

 

PREP ariel. le (ele t-
itso 7 NG eee 2 ke 7 SM let: Pee
 
 

Case 2:18-cv-01487-RAJ Document1 Filed 10/11/18 Page 75 of 77

NEVILLE PETERSON LLP

DECL. O'NEILL
EXHIBIT C
 

~

ee

 

Aes

 

 

 

 

 

 

 

 

“S

: .
CARN
Ee

\
St

aS

8

SESS
Resse

OR
a 4

as

ae

Ee

 

oe
CO

Ss
Se

 

 

 

 
——

er

Se

 

 

 

 

 

 

.
SEG SS
oN
ce

 

Coe
—

 

 

 

 

 

HTERMS

<
oo
=
os
oc
Rb
Me
2
—
Oo
a.
=
&
=
pa
i
Ca
Q

 

OWLEDGES READING SUC

 

CONDITIONS. AN)

sanroolingsupply.com/: BUYER ACKN

beac

 

 

 

Lo

 
